Exhibit 10.4

 

Certain portions of this Exhibit have been redacted pursuant to Item
601(b)(10) of Regulation S-K and, where applicable, have been marked with
“[***]” to indicate where redactions have been made. The marked information has
been redacted because it is both (i) not material and (ii) would likely cause
competitive harm to the Company if publicly disclosed.

 

LIMITED LIABILITY COMPANY AGREEMENT

 

OF

 

PINNACLE REPOWERING PARTNERSHIP LLC

 

a Delaware Limited Liability Company

 

Dated as of April 17, 2020

 

THE SECURITIES (MEMBERSHIP INTERESTS) REPRESENTED BY THIS AGREEMENT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR REGISTERED OR QUALIFIED
UNDER ANY SECURITIES OR BLUE SKY LAWS OF ANY STATE OR JURISDICTION. THEREFORE,
THE SECURITIES MAY NOT BE SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED
UNTIL A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR THE APPLICABLE STATE
SECURITIES OR BLUE SKY LAWS SHALL HAVE BECOME EFFECTIVE WITH REGARD TO THE
PROPOSED TRANSFER, OR UNLESS REGISTRATION OR QUALIFICATION UNDER THE SECURITIES
ACT OR BLUE SKY LAWS IS NOT REQUIRED IN CONNECTION WITH THE PROPOSED TRANSFER.

 

 

 

 

LIMITED LIABILITY COMPANY AGREEMENT

OF

PINNACLE REPOWERING PARTNERSHIP LLC

 

TABLE OF CONTENTS

 

ARTICLE 1 DEFINITIONS 2       Section 1.1 Certain Definitions. 2      
Section 1.2 Other Definitional Provisions. 17       ARTICLE 2 THE COMPANY 18    
  Section 2.1 Organization of Limited Liability Company. 18       Section 2.2
Name. 18       Section 2.3 Principal Office. 18       Section 2.4 Registered
Office; Registered Agent. 18       Section 2.5 Purposes. 19       Section 2.6
Term. 19       Section 2.7 Title to Property. 19       Section 2.8 Units;
Certificates of Membership Interest; Applicability of Article 8 of UCC. 19      
Section 2.9 No Partnership. 19       ARTICLE 3 CAPITAL CONTRIBUTIONS; CREDIT
SUPPORT 20       Section 3.1 Class A Interest. 20       Section 3.2 Class B
Interest. 20       Section 3.3 Other Required Capital Contributions; Credit
Support. 20       Section 3.4 Member Loans. 22       Section 3.5 Support
Obligations. 22       Section 3.6 Obligations Under Tax Equity Documents 23    
  Section 3.7 No Right to Return of Capital Contributions. 23

 

Section 3.8 [***] 23       ARTICLE 4 CAPITAL ACCOUNTS; ALLOCATIONS 23      
Section 4.1 Capital Accounts. 23       Section 4.2 Allocations. 24      
Section 4.3 Adjustments. 24       Section 4.4 Tax Allocations. 26

 





 

 

Section 4.5 Other Allocation Rules. 27       ARTICLE 5 DISTRIBUTIONS 27      
Section 5.1 Distributions of Available Cash Flow. 27       Section 5.2
Limitation. 28       Section 5.3 Withholding. 28       ARTICLE 6 MANAGEMENT 29  
    Section 6.1 Manager. 29       Section 6.2 Standard of Care; Required
Consents. 33       Section 6.3 Removal and Election of Manager. 38      
Section 6.4 Indemnification and Exculpation. 39       Section 6.5 Company
Reimbursement; Fund Formation Expenses. 39       Section 6.6 Officers. 39      
Section 6.7 Approved Budgets. 40       ARTICLE 7 RIGHTS AND RESPONSIBILITIES OF
MEMBERS 41       Section 7.1 General. 41       Section 7.2 Member Consent. 41  
    Section 7.3 Member Liability. 41       Section 7.4 Withdrawal. 42      
Section 7.5 Member Compensation. 42

 

Section 7.6 Other Ventures. 42       Section 7.7 Confidential Information. 43  
    Section 7.8 Company Property. 45       ARTICLE 8 ADMINISTRATIVE AND TAX
MATTERS 45       Section 8.1 Intent for Income Tax Purposes. 45      
Section 8.2 Books and Records; Bank Accounts; Company Procedures. 45      
Section 8.3 Information and Access Rights. 47       Section 8.4 Reports. 47    
  Section 8.5 Permitted Investments. 48       Section 8.6 Tax Elections. 49    
  Section 8.7 Partnership Representative and Company Tax Filings. 49      
Section 8.8 Financial Accounting. 51

 





 

 

Section 8.9 Membership Interest Legend. 51       Section 8.10 Representations,
Warranties and Covenants of the Members. 52       Section 8.11 Survival. 53    
  ARTICLE 9 TRANSFERS OF INTERESTS; PURCHASE OPTION 53       Section 9.1
Transfer Restrictions. 53       Section 9.2 Permitted Transfers. 53      
Section 9.3 Conditions to Transfers. 54       Section 9.4 Encumbrances of
Membership Interest. 55       Section 9.5 Admission of Transferee as a Member.
55       Section 9.6 [***]. 56       Section 9.7 Terminated Member. 56      
Section 9.8 Class B Member Matters. 56

 



ARTICLE 10 [RESERVED] 56       ARTICLE 11 Indemnification 57       Section 11.1
Indemnification. 57       Section 11.2 Procedure for Indemnification. 58      
Section 11.3 Exclusivity. 58       Section 11.4 No Right of Contribution. 58    
  Section 11.5 Limitation on Liability. 58       Section 11.6 Entire Agreement.
59       ARTICLE 12 DISSOLUTION, LIQUIDATION AND TERMINATION 59      
Section 12.1 Dissolution. 59       Section 12.2 Liquidation and Termination. 59
      Section 12.3 Deficit Capital Accounts. 60       Section 12.4 Termination.
61       ARTICLE 13 GENERAL PROVISIONS 61       Section 13.1 Offset. 61      
Section 13.2 Notices. 61       Section 13.3 Counterparts. 62       Section 13.4
Governing Law and Severability. 62

 

Section 13.5 Entire Agreement. 62

 





 

 

Section 13.6 Effect of Waiver or Consent. 62       Section 13.7 Amendment or
Modification. 62       Section 13.8 Binding Effect. 62       Section 13.9
Further Assurances. 62       Section 13.10 Jurisdiction. 63       Section 13.11
LIMITATION ON LIABILITY. 63

 



 

 

ANNEXES, SCHEDULES AND EXHIBITS:

 

[***]

 

 

 

 

LIMITED LIABILITY COMPANY AGREEMENT

OF

PINNACLE REPOWERING PARTNERSHIP LLC

 

THIS LIMITED LIABILITY COMPANY AGREEMENT OF PINNACLE REPOWERING PARTNERSHIP LLC,
dated as of April 27, 2020 (this “Agreement”), is made and entered into by and
between CWEN Pinnacle Repowering Holdco LLC, a Delaware limited liability
company (the “Initial Class A Member”), as a Class A Member, and CWSP Pinnacle
Holding LLC, a Delaware limited liability company (the “Initial Class B
Member”), as a Class B Member. Capitalized terms used herein shall have the
meanings assigned to them in Section 1.1 hereof.

 

RECITALS

 

A.            PINNACLE REPOWERING PARTNERSHIP LLC, a Delaware limited liability
company (the “Company”), was formed pursuant to the Act on February 7, 2020, by
virtue of its Certificate of Formation (the “Delaware Certificate”) filed with
the Secretary of State of the State of Delaware.

 

B.            The Company owns 100% of the equity interests in Pinnacle
Repowering Partnership Holdco, LLC, a Delaware limited liability company
(“Borrower”).

 

C.            The Borrower owns 100% of the equity interests in Pinnacle
Repowering Tax Equity Holdco LLC (“Pinnacle Holdco”), a Delaware limited
liability company.

 

D.            The Initial Class A Member owns 100% of the equity interests in
Tapestry Wind, LLC, a Delaware limited liability company (“Tapestry Wind”),
which owns 100% of the equity interests in Pinnacle Wind, LLC, a Delaware
limited liability company (“Pinnacle Project Company”), which owns, operates and
maintains a wind project generating facility described herein as the Pinnacle
Project.

 

E.            The Company, through its subsidiaries, intends to repower the
Pinnacle Project.

 

F.            The Borrower plans to arrange the Repowering Construction
Financing for the Pinnacle Project secured by all of the assets of the Borrower,
including the Pinnacle Project and the Safe Harbor Equipment. The proceeds of
the Repowering Construction Financing will be used to finance the development,
construction and repowering of the Pinnacle Project.

 

G.            The Borrower expects to enter into a tax equity financing with one
or more tax equity investors (collectively, the “Tax Equity Investor”), pursuant
to which, on the Tax Equity Funding Date, the Borrower shall sell a portion of
its equity in Pinnacle Holdco to the Tax Equity Investor, [***].

 

H.            The Members desire to enter into this Agreement to describe their
respective rights and obligations as members of the Company.

 

NOW, THEREFORE, in consideration of the premises and the mutual undertakings
contained herein, the parties hereto hereby agree, as follows:

 



 

 

 

ARTICLE 1
DEFINITIONS

 

Section 1.1      Certain Definitions.

 

The following initially capitalized terms, as and when used in this Agreement,
shall have meanings set forth below:

 

“Act” means the Delaware Limited Liability Company Act, 6 Del. Code §§18-101 et
seq., as amended from time to time, and any successor to such statutes.

 

“Additional Repowering Project Document” means, collectively, any Contract (or
series of related Contracts) entered into by the Company or Pinnacle Project
Company or any other subsidiary of the Company subsequent to the Effective Date.

 

“Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in the Capital Account established and maintained for
such Member, as the same is specially computed as of the end of the Taxable Year
after giving effect to the following adjustments:

 

(a)            Credit to such Member’s Capital Account any amounts (including
unpaid Capital Contributions expected to be paid by the end of the relevant tax
year) which such Member is obligated to contribute to the Company or to restore
pursuant to Section 12.3 of this Agreement or is deemed obligated to restore
pursuant to the penultimate sentences in Treasury Regulations Sections 1.704
2(g)(1) and 1.704 2(i)(5), and

 

(b)            Debit to such Member’s Capital Account any items described in
Treasury Regulations Sections 1.704 1(b)(2)(ii)(d)(4), (5) and (6).

 

The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Treasury Regulations Section 1.704
1(b)(2)(ii)(d) and shall be interpreted consistently with the Treasury
Regulations.

 

“Adjusted Deficit Capital Account Balance” has the meaning set forth in
Section 12.3(b).

 

“Adjusted EBITDA” means EBITDA adjusted for mark-to-market gains or losses,
asset write offs and impairments, and factors which the Company does not
consider indicative of future operating performance.

 

“Advisors” is defined in Section 7.7(a).

 

“Affiliate” means, with respect to any designated Person, any other Person that
directly, or indirectly through one or more intermediaries, Controls, or is
Controlled by, or is under common Control with, such designated Person. Any
Person shall be deemed to be an Affiliate of any specified Person if such Person
owns more than fifty percent (50%) of the voting securities of the specified
Person, if the specified Person owns more than fifty percent (50%) of the voting
securities of such Person, or if more than fifty percent (50%) of the voting
securities of the specified Person and such Person are under common Control.
Notwithstanding anything to the contrary herein, the Class A Member and the
Class B Member shall not be considered Affiliates for purposes of this
Agreement.

 



 2 

 

 

“After-Tax Basis” means, with respect to any payment to be actually or
constructively received by any Person, the amount of such payment (the “base
payment”) supplemented by a further payment (the “additional payment”) to that
Person so that the sum of the base payment plus the additional payment shall,
after deduction of the amount of all federal income taxes required to be paid by
such Person (or, in the case of a Person that is either a disregarded entity,
partnership or other through entity for income tax purposes, the ultimate
taxpayer(s) with respect to such entity) in respect of the receipt or accrual of
the base payment and the additional payment, using an assumed rate equal to the
Highest Marginal Rate (and ignoring state and local taxes), taking into account
any federal income tax savings realized (or likely to be realized in the future
as a result of such base payment) by the recipient as a result of the payment or
the event giving rise to the payment, using an assumed rate equal to the Highest
Marginal Rate, equals the amount required to be received.

 

“After-Tax IRR” means, with respect to the Holder of a Class A Unit and at the
time of any determination, the annual effective discount rate (calculated and
compounded on a daily basis using the Microsoft Excel XIRR function on all after
tax cash flows) which sets A equal to B, where A is the sum of (a) the present
value of all Cash Distributions in respect of such Class A Unit, plus (b) the
present value of all Tax Benefits in respect of such Class A Unit, plus (c) the
present value of all indemnity payments (net of any tax gross-up payments)
received in respect of such Class A Unit, that compensate for loss of any item
listed in the foregoing clauses (a) and (b), minus (d) the present value of all
Tax Costs in respect of such Class A Unit; and B is the present value of the
Class A Investment.

 

“Agreement” is defined in the introductory paragraph.

 

“Anti-Corruption Laws” means (a) anti-bribery or anti-corruption Laws, including
the U.S. Foreign Corrupt Practices Act of 1977, as amended, and the U.K. Bribery
Act 2010, and (b) Laws relating to financial record keeping and reporting,
currency transfer and money laundering, including, as applicable, the US PATRIOT
Act of 2001 and all “know your customer” rules and other applicable regulations.

 

“Approved Budget” means the annual operating budget prepared and approved (or
deemed approved) by the Members in accordance with Section 6.7.

 

“Assets” means all right, title and interest of a Person in land, properties,
buildings, improvements, fixtures, foundations, assets and rights of any kind,
whether tangible or intangible, real, personal or mixed, including contracts,
leases, easements, equipment, systems, books, data, reports, studies and
records, proprietary rights, intellectual property, Licenses and Permits, rights
under or pursuant to all warranties, representations and guarantees, cash,
accounts receivable, deposits and prepaid expenses.

 

“Available Cash Flow” means, with respect to any Distribution Date, the gross
cash receipts from the operations of the Company (including amounts received by
the Company from the Pinnacle Project Company and any other subsidiaries of the
Company, and including sales and dispositions of Assets of the Company, the
Pinnacle Project Company or any other subsidiary of the Company), insurance
payments, warranty payments, cash previously reserved, and all Capital
Contributions received from Members during the period from the last cash
distribution to such Distribution Date, less the portion thereof used to pay, or
establish reserves for, all expenses of the Company and of the Pinnacle Project
Company, including Company Reimbursable Expenses and the cost to develop and
construct the Pinnacle Project.

 



 3 

 

 

“Bankrupt” means, with respect to any Person: (a) that such Person (i) files in
any court pursuant to any statute of the United States or of any state a
voluntary petition in bankruptcy or insolvency, (ii) files a petition or answer
seeking for such Person a reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any Law or the
appointment of a receiver or a trustee of all or a material portion of such
Person’s Assets, (iii) makes a general assignment for the benefit of creditors,
(iv) becomes the subject of an order for relief or is declared insolvent in any
federal or state bankruptcy or insolvency proceedings, (v) files an answer or
other pleading admitting or failing to contest the material allegations of a
petition filed against such Person in a proceeding of the type described in
(i) through (iv), (vi)      admits in writing its inability to pay its debts as
they fall due, or (vii) seeks, consents to or acquiesces in the appointment of a
trustee, receiver or liquidator of any material portion of its Assets; or (b) a
petition in bankruptcy or insolvency, or a proceeding seeking reorganization,
arrangement, composition, readjustment, liquidation, dissolution, or similar
relief under any Law has been commenced against such Person, and sixty (60) days
have expired without dismissal thereof or with respect to which, without such
Person’s consent or acquiescence, a trustee, receiver, or liquidator of such
Person or of all or any substantial part of such Person’s properties has been
appointed and sixty (60) days have expired without the appointment’s having been
vacated or stayed, or sixty (60) days have expired after the date of expiration
of a stay, if the appointment has not previously been vacated; or (c) if a
Member, the whole or any material portion of such Person’s Membership Interest
is levied or attached, and such levy or attachment is not released or discharged
within sixty (60) days.

 

“Base Case Model” means the financial model attached as Exhibit A hereto.

 

“Borrower” is defined in the recitals to this Agreement.

 

“Business Day” means any day except Saturday, Sunday and any day that is a legal
holiday in New York City or a day on which banking institutions are authorized
or required by Law or other government action to close in New York City.

 

“Capital Account” means the capital account established and maintained for a
Member pursuant to Section 4.1.

 

“Capital Contribution” means any cash or the initial Value of any other property
(net of liabilities secured by such property that the Company is considered to
assume or take subject to under Code Section 752) that a Member directly or
indirectly contributes to the Company with respect to the Units held or
purchased by such Member, including any capital contributions made by such
Member pursuant to Article III hereof, and any reference to the Capital
Contributions of a Member shall include the Capital Contributions of any
predecessor Holder of the Member’s Units.

 

“Cash Distributions” means distributions to the Holder of Class A or Class B
Units made on any Distribution Date or date of distribution of liquidation
proceeds (or to be made on the Distribution Date or date of distribution of
liquidation proceeds as of which date the After-Tax IRR is being determined).

 

“CAFD Yield” means the Class A Member CAFD divided by the Class A Investment.

 

“Certified Public Accountant” means a firm of independent public accountants
(a) that is one of Ernst & Young, Deloitte & Touche, PricewaterhouseCoopers or
KPMG LLP, as selected from time to time by the Manager or (b) with respect to
any other firm, as selected from time to time with the Consent of the Members.

 

“Class A Claim” is defined in Section 11.1(a).

 

“Class A Distribution Percentage” means 90%, as may be adjusted on the Tax
Equity Funding Date, in each case, as specified on Exhibit D.

 

“Class A DRO Amount” means $[***] on the Effective Date, and from and after the
Effective Date means $[***] unless such amount is increased by Consent of the
Members.

 



 4 

 

 

“Class A Interest” means, with respect to any Class A Member: (a) that Class A
Member’s status as a Class A Member; (b) that Class A Member’s share of Company
Items and the right to receive distributions from the Company; (c) all other
rights, benefits and privileges enjoyed by that Class A Member (under the Act,
this Agreement, or otherwise) in its capacity as a Class A Member, including
that Class A Member’s right to vote, consent and approve and otherwise to
participate in the management of the Company, to the extent provided in this
Agreement; and (d) all obligations, duties and liabilities imposed on that
Class A Member (under the Act, this Agreement or otherwise) in its capacity as a
Class A Member, including any obligations to make Capital Contributions.

 

“Class A Investment” means the Capital Contributions of the Class A Members,
which for the avoidance of doubt shall take into account (i) an increase for the
Value of the Pinnacle Project when contributed as specified in Section 3.3,
(ii) a decrease for any distributions to the Class A Member from the Effective
Date through the earlier of the Tax Equity Funding Date or the Outside Tax
Equity Funding Date and (iii) an increase for the Incremental Class A
Investment.

 

“Class A Member” means each Member holding a Class A Interest.

 

“Class A Member After-Tax Cash-Flow” means, with respect to the Holder of a
Class A Unit for a specified period, an amount equal to (a) the Cash
Distributions in respect of such Class A Unit, plus (b) the Tax Benefits in
respect of such Class A Unit, minus (c) all Tax Costs in respect of such Class A
Unit, in each case as projected in the Base Case Model.

 

[***]

 

“Class A Member Guarantor” means Clearway Energy Operating LLC.

 

“Class A Member Guaranty” means a guaranty substantially in the form attached
hereto as Exhibit F made by the Class A Member Guarantor.

 

“Class A Party” is defined in Section 11.1(a).

 

“Class A TE Guaranty” is defined in Section 3.3(f).

 

“Class A TE Obligation” means an obligation of the Company, a Tax Equity Entity
or the Pinnacle Project Company under a Tax Equity Document that has arisen or
has accrued (a) in respect of an event or circumstance that occurred prior to
the Tax Equity Funding Date (other than in connection with the repowering of the
Pinnacle Project) or (b) as a result of a failure of the Class A Member to make
the Incremental Class A Investment.

 

“Class A Unit” means a unit representing a Class A Interest having the rights,
preferences and designations provided for such class in this Agreement.

 

“Class B Claim” is defined in Section 11.1(b).

 

“Class B Distribution Percentage” means [***]% minus the Class A Distribution
Percentage.

 

“Class B DRO Amount” means $[***] on the Effective Date, and from and after the
Effective Date means $[***] unless such amount is increased by Consent of the
Members.

 



 5 

 

 

“Class B Interest” means, with respect to any Class B Member: (a) that Class B
Member’s status as a Class B Member; (b) that Class B Member’s share of Company
Items, and the right to receive distributions from the Company; (c) all other
rights, benefits and privileges enjoyed by that Class B Member (under the Act,
this Agreement, or otherwise) in its capacity as a Class B Member, including
that Class B Member’s right to vote, consent and approve and otherwise to
participate in the management of the Company to the extent provided in this
Agreement; and (d) all obligations, duties and liabilities imposed on that
Class B Member (under the Act, this Agreement or otherwise) in its capacity as a
Class B Member, including any obligations to make Capital Contributions.

 

“Class B Member” means each Member holding a Class B Interest.

 

[***]

 

[***]

 

“Class B Party” is defined in Section 11.1(b).

 

“Class B TE Obligation” means an obligation of the Company, a Tax Equity Entity
or the Pinnacle Project Company under a Tax Equity Document that has arisen or
has accrued in respect of an event or circumstance in connection with the
repowering of the Pinnacle Project, other than as a result of a failure of the
Class A Member to make the Incremental Class A Investment.

 

“Class B Unit” means a unit representing a Class B Interest having the rights,
preferences and designations provided for such class in this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any corresponding provisions of any successor tax statute.

 

“Company” is defined in the recitals to this Agreement.

 

“Company Items” means the separate items of income, gain, loss, deduction and
credit of the Company for purposes of subchapter K of the Code, as determined
for Capital Account maintenance purposes consistent with the principles of
Treasury Regulations Section 1.704 1(b)(2)(iv).

 

“Company Minimum Gain” has the meaning given the term “partnership minimum gain”
set forth in Treasury Regulations Section 1.704 2(b)(2) and will be determined
as provided in Treasury Regulations Section 1.704 2(d).

 

“Company Reimbursable Expenses” means (a) all reasonable and documented Third
Party costs and expenses incurred in the ordinary course of business by the
Manager on behalf of the Company in performing the duties hereunder or relating
to the Company’s activities and business, including all reasonable and
documented costs and expenses incurred for legal, accounting and auditing fees
paid or payable to Third Parties in accordance with this Agreement, in each
case, as provided for in the Approved Budget, but excluding such costs and
expenses attributable to (i) the gross negligence, willful misconduct or fraud
of, or violation of Law by, the Manager, (ii) the Manager’s failure to abide by
the provisions of this Agreement that apply to the Manager, (iii) a breach of
this Agreement by the Member who owns or controls the Manager, or (iv) a breach
by a Member or its Affiliate of a Transaction Document to which such Member or
its Affiliate is a party if such Member is, or is an Affiliate of, the Manager,
and (b) the costs of liquidation as described in Section 12.2(a).

 



 6 

 

 

“Competitor” means any Person (other than Global Infrastructure Management LLC
and its Affiliates) directly or indirectly engaged in owning, managing,
operating, maintaining or developing facilities utilizing wind power for the
production of electricity for sale to others; provided that a Person who is
involved in owning, managing, developing, maintaining or operating such
facilities solely as a result of such Person, directly or through an Affiliate,
making passive investments in such facilities shall not be considered a
“Competitor” hereunder so long as such Person certifies in a manner reasonably
acceptable to the Class B Members that it has in place procedures to prevent any
Affiliate of such Person that is not a passive owner, manager, operator,
maintenance provider or developer from acquiring confidential information
relating to its investment in the Company.

 

“Confidential Information” is defined in Section 7.7(a).

 

“Consent of the Class A Members” means the written consent or approval of the
Class A Members who own in the aggregate more than fifty percent (50%) of the
Class A Units.

 

“Consent of the Class B Members” means the written consent or approval of the
Class B Members who own in the aggregate more than fifty percent (50%) of the
Class B Units.

 

“Consent of the Members” means both the Consent of the Class A Members and the
Consent of the Class B Members.

 

“Construction Budget” means the construction budget (including sources and uses)
to be agreed by the Members, and approved by the lenders, in connection with the
Repowering Construction Financing, as the same may be amended or modified in
accordance with this Agreement.

 

“Construction Class B Investment” is defined in Section 3.3(d).

 

“Contracts” means contracts, agreements, leases, licenses, notes, indentures,
obligations, reinsurance treaties, bonds, mortgages, instruments, and other
binding commitments, arrangements, undertakings and understandings (whether
written or oral).

 

“Control” and the terms “Controlled by” and “under common Control” mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through ownership,
by contract, or otherwise.

 

“Credit Support Obligations” means the terms in any Repowering Financing
Document or Tax Equity Document or other agreements or arrangements that would,
in order to make such Repowering Financing Document or Tax Equity Document or
other agreement or arrangement effective or not to cause a default or potential
default thereunder, require Members or their Affiliates to provide credit
support to the Company, the Pinnacle Project Company, any other subsidiary of
the Company or any of their financing parties or in respect of any other
obligation of the Company, the Pinnacle Project Company or any other subsidiary
of the Company, or any of their financing parties through any equity
contribution agreement, guarantee, standby letter of credit, cash collateral or
similar arrangement.

 

“Damages” is defined in Section 11.1(a).

 

“Deferred Class A Investment” is defined in Section 3.3(e)(ii).

 

“Delaware Certificate” is defined in the recitals to this Agreement.

 



 7 

 

 

“Depreciation” means, for each Taxable Year, an amount equal to the
depreciation, amortization (including pursuant to Code Sections 197 and 709) or
other cost recovery deduction allowable for federal income tax purposes with
respect to an Asset for such period, except that if the Value of any Asset
differs from its adjusted basis for federal income tax purposes at the beginning
of such period, Depreciation shall be an amount which bears the same ratio to
such beginning Value as the federal income tax depreciation, amortization or
other cost recovery deduction allowable for such Taxable Year bears to such
beginning adjusted tax basis; provided, however, that if such Asset has a zero
beginning adjusted basis for such Taxable Year, Depreciation shall be determined
with reference to such beginning Value using any method selected by the Manager
with the Consent of the Members.

 

“Disqualified Entity” means an entity that is referred to in Section 50(b)(3) or
50(b)(4) of the Code, provided, that if any indirect owner owns its indirect
interest through a taxable C corporation (as defined in the Code), but excluding
any entity that is a “tax exempt controlled entity” defined in
Section 168(h)(6)(F)(iii) of the Code, then such Person will not be deemed to be
a Disqualified Entity.

 

“Disqualified Transferee” means (a) any Person that is, or whose Affiliate is,
then a party adverse in any pending or threatened (in writing or other
reasonably satisfactory evidence of such threat) action, suit or proceeding to
the Company or any Member or an Affiliate thereof, if the Company (with the
Consent of the Members) or such Member (in its sole and absolute discretion), as
applicable, shall not have consented to the Transfer to such Person; provided,
however, that any foreclosure upon any Membership Interests pursuant to an
Encumbrance permitted hereunder shall not be an action, suit or proceeding for
the purposes of this clause (a), (b) with respect to any Transfer of a Class A
Interest, a Person that is, or whose Affiliate is, a Competitor, (c) a Related
Party or a Disqualified Entity, (d) a Person who is, or who is an Affiliate of
any Person that is, then Bankrupt, or (e) a Person who, or is an Affiliate of
any Person who, is a Sanctioned Person, in each case, other than an existing
Member.

 

“Distribution Date” means each day that is five (5) Business Days following a
distribution of cash to the Company from a subsidiary of the Company; provided
that there shall be at least one Distribution Date per month.

 

“EBITDA” means earnings before interest, tax, depreciation and amortization of
the Company.

 

“Effective Date” means the date of this Agreement.

 

“Encumbrances” means encumbrances, liens, pledges, charges, collateral
assignments, options, mortgages, warrants, deeds of trust, security interests,
claims, restrictions (whether on voting, sale, transfer, disposition, or
otherwise), assessments, easements, variances, purchase rights, rights of first
refusal, reservations, encroachments, irregularities, deficiencies, defaults,
defects, adverse claims, interests, and other matters of every type and
description whatsoever, whether voluntary or involuntary, choate or inchoate or
imposed by Law, agreement (including any agreement to give any of the foregoing
or any conditional sale or other title retention agreement), understanding, or
otherwise, and whether or not of record, impairing or affecting the title to
real or personal property (including membership interests), and “Encumber” means
any action or inaction creating an Encumbrance.

 

“Energy Regulatory Approvals” means any License and Permit issued by or filed
with an Energy Regulatory Authority that is required to be maintained by the
Pinnacle Project or the Pinnacle Project Company.

 



 8 

 

 

“Energy Regulatory Authority” a Governmental Authority with jurisdiction over
public utilities, energy or any similar subject matter.

 

“Environmental Law” means any Law imposing liability, standards or obligations
of conduct concerning pollution or protection of human health and safety
(including the health and safety of workers under the U.S. Occupational Safety
and Health Act of 1970 (29 U.S.C. §§ 651 et seq.)), flora and fauna, any
Environmental Media, including (a) any Law relating to any actual or threatened
emission, discharge, release, manufacture, processing, distribution, use,
treatment, storage, disposal, transport, or handling of any hazardous waste (as
defined by 42 U.S.C. § 6903(5)), hazardous substance (as defined by 42 U.S.C. §
9601(14)), hazardous material (as defined by 49 U.S.C. § 5102(2)), toxic
pollutant (as listed pursuant to 33 U.S.C. § 1317), or pollutant or contaminant
(as pollutant or contaminant is defined in 42 U.S.C. § 9601(33)), any oil (as
defined by 33 U.S.C. § 2701(23)); and (b) the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980 (42 U.S.C. §§ 9601 et seq.)
(“CERCLA”), the Federal Water Pollution Control Act (33 U.S.C. §§ 1251 et seq.)
and the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) with any
amendments or reauthorization thereto or thereof, and any and all regulations
promulgated thereunder, and all analogous state and local counterparts or
equivalents.

 

“ERISA” is defined in Section 8.10(h).

 

“EWG” means “exempt wholesale generator” as defined in Section 1262(6) of PUHCA
and the implementing regulations of FERC.

 

“Fair Market Value” means, with respect to any Asset, the price at which the
Asset would change hands between a willing buyer and a willing seller, neither
being under any compulsion to buy or to sell, and both having reasonable
knowledge of the relevant facts, and specifically with respect to the Pinnacle
Project or any Membership Interest.

 

“FERC” means the Federal Energy Regulatory Commission and any successor agency.

 

“Final Completion” means the completion of all relevant construction milestones
for the repowering of the Pinnacle Project under the Repowering Project
Documents, including completion of all performance testing and punch list items.

 

“Financing Required Capital Contribution” means, with respect to any Member, any
Subsequent Capital Contribution required from such Member in accordance with the
terms of the Repowering Financing Documents or the Tax Equity Documents in
addition to the terms of this Agreement, including (if applicable) in respect of
the Construction Class B Investment, the Incremental Class A Investment and the
Incremental Class B Investment.

 

“Fiscal Quarter” means the calendar quarters each ended March 31st, June 30th,
September 30th and December 31st during each Fiscal Year.

 

“Fiscal Year” means (a) the period commencing on the Effective Date and ending
on the immediately succeeding December 31, (b) any subsequent calendar year, and
(c) the final Fiscal Year of the Company shall end on the date on which the
Company is terminated under Article XII hereof.

 

“Funding Notice” is defined in Section 3.4(a).

 



 9 

 

 

“GAAP” means United States generally accepted accounting principles, as amended,
consistently applied.

 

“Good Management Standard” means that a Person will perform its management
functions in good faith and in a manner it reasonably believes to be in the best
interests of the Company. Good Management Standard is not intended to be limited
to a single set of practices, methods and acts; provided, however, that under no
circumstances shall the Good Management Standard be construed to allow a Person
to be held to a lesser standard than is required under applicable Law.

 

“Governmental Authority” means any foreign, domestic, federal, territorial,
state or local governmental authority, court, commission, board, bureau, agency
or instrumentality, or any regulatory, administrative or other department,
agency, or any political or other subdivision, department or branch of any of
the foregoing, any Taxing Authority and any electric reliability organization,
regional transmission organization or independent system operator or any
successor thereto.

 

“Highest Marginal Rate” means, with respect to any Member, the then highest
marginal federal income tax rate applicable to corporations.

 

“Holder” means, as to a Class A Unit, the Class A Member holding such Class A
Unit, and, as to a Class B Unit, the Class B Member holding such Class B Unit.

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

 

“Incremental Class A Investment” is defined in Section 3.3(e)(i).

 

“Incremental Class A Investment Cap” means $52,126,248.

 

“Incremental Class B Investment” is defined in Section 3.3(e)(ii).

 

“Incremental Class B Investment Cap” is defined in Section 3.3(e)(ii).

 

“Indebtedness” means indebtedness for borrowed money and any lease of any
property as lessee the obligations of which are required to be classified or
accounted for as a capital lease on the balance sheet of the applicable Person,
off-balance sheet leases, but expressly does not include short-term (i.e., less
than one (1) year in maturity) trade payables incurred in the ordinary course of
business.

 

“Indemnified Party” is defined in Section 11.1(b).

 

“Indemnifying Member” is defined in Section 11.2.

 

“Indemnity Claim” is defined in Section 11.1(b).

 

“Initial Class A Member” means is defined in the introductory paragraph.

 

“Initial Class B Member” means is defined in the introductory paragraph.

 

“Initial Capital Contribution” means a Capital Contribution made on the
Effective Date.

 

“Intent Notice” is defined in is defined in Section 9.6(d).

 



 10 

 

 

“Investment Documents” means this Agreement and any other documents entered into
by the Company in connection with the Members acquiring and maintaining their
Membership Interests in the Company.

 

“Investment Grade” means a credit rating of “BBB-” or higher by Standard &
Poor’s, “Baa3” or higher by Moody’s Investors Service or an equivalent rating by
a nationally recognized rating agency.

 

“IRS” means the Internal Revenue Service and any successor Governmental
Authority.

 

“Issued Interest” is defined in the recitals to this Agreement.

 

“Law” means any applicable constitution, statute, law, ordinance, regulation,
rate, ruling, order, judgment, legally binding guideline, restriction,
requirement, writ, injunction or decree that has been enacted, issued or
promulgated by any Governmental Authority.

 

“Licenses and Permits” means filings and registrations with, and licenses,
permits, notices, approvals, grants, easements, exemptions, variances and
authorizations from, any Governmental Authority.

 

“Liquidating Events” is defined in Section 12.1(a).

 

“Manager” means the Person appointed by the Members pursuant to Article VI to
manage the affairs of the Company and any other Person hereafter appointed as a
successor Manager of the Company as provided in Article VI. Pursuant to its
appointment by the Members in Section 6.1, the Initial Class A Member shall be
the initial Manager of the Company.

 

“Master Services Provider” means [***]. For purposes of this Agreement the
Master Services Provider shall be considered an Affiliate of the Class B Member
but not an Affiliate of the Class A Member.

 

“Material Adverse Effect” means any act, event, condition or circumstance that,
individually or in the aggregate, is, or could reasonably be expected to be,
materially adverse to the business, earnings, Assets, liabilities (contingent or
otherwise), results of operations, prospects, condition (financial or otherwise)
or properties of the Pinnacle Project Company or any other subsidiary of the
Company, or on the ability of the Pinnacle Project Company or any other
subsidiary of the Company to timely perform any of its respective obligations
under any Transaction Document to which it is a party or the legality, validity,
binding effect or enforceability of any such Transaction Document.

 

“Member” means any Person who executes the signature page of this Agreement as
of the Effective Date or thereafter agrees to be bound hereby and is admitted to
the Company as a Member pursuant to this Agreement, excluding any Person that
has ceased to be a Member.

 

“Member Loan” is defined in Section 3.4(a).

 

“Member Nonrecourse Debt” has the meaning given the term “partner nonrecourse
debt” in Treasury Regulations Section 1.704 2(b)(4).

 

“Member Nonrecourse Debt Minimum Gain” has the meaning given the term “partner
nonrecourse debt minimum gain” set forth in Treasury Regulations Section 1.704
2(i)(2), and will be computed as provided in Treasury Regulations Section 1.704
2(i)(3).

 



 11 

 

 

“Member Nonrecourse Deductions” has the same meaning as the term “partner
nonrecourse deductions” in Treasury Regulations Sections 1.704 2(i)(1) and 1.704
2(i)(2).

 

“Membership Interest” means either the Class A Interest or the Class B Interest
or both, as the context requires.

 

“MIPA” is defined in the recitals to this Agreement.

 

“Moody’s” means Moody’s Investor Service, or any successor entity.

 

“Nonrecourse Deductions” has the meaning given to such term in Treasury
Regulations Sections 1.704 2(b)(1) and 1.704 2(c).

 

“Nonrecourse Liability” has the meaning given such term in Treasury Regulations
Section 1.704 2(b)(3).

 

“Officers” is defined in Section 6.4.

 

“Outside Admission Date” is defined in Section 9.8.

 

“Partnership Representative” is defined in Section 8.7(a).

 

“Party” means the Class B Member, the Company or the Class A Member, as the
context requires.

 

“Permitted Investments” is defined in Section 8.5.

 

“Person” means an individual, a corporation, a limited liability company, a
partnership, an association, joint venture, a labor union, a trust or any other
entity or organization, including a Governmental Authority.

 

“Pinnacle Holdco” is defined in the recitals to this Agreement.

 

“Pinnacle Project” means the wind-powered electricity generation facility
located in Mineral County, West Virginia, with a nameplate rating of 53.7 MW,
known as the “Pinnacle” project, including the turbines and related equipment,
buildings, collection lines, substation, and other improvements related thereto.

 

“Pinnacle Project Company” is defined in the recitals to this Agreement.

 

“Posting Notice” is defined in Section 3.5(a).

 

“Preliminary Intent Notice” is defined in is defined in Section 9.6(d).

 

“Pre-Tax IRR” means, with respect to the Holder of a Class A Unit and at the
time of any determination, the annual effective discount rate (calculated and
compounded on a daily basis using the Microsoft Excel XIRR function on all
pre-tax cash flows) which sets A equal to B, where A is the sum of (a) the
present value of all Cash Distributions in respect of such Class A Unit, plus
(b) the present value of all indemnity payments received in respect of such
Class A Unit, that compensate for loss of any item listed in the foregoing
clauses (a) and (b); and B is the present value of (a) the Class A Investment
and (b) the Deferred Class A Investment.

 



 12 

 

 

“PTCs” mean the renewable energy production tax credits provided for pursuant to
Section 45 of the Code.

 

“PUHCA” means the Public Utility Holding Company Act of 2005, 42 U.S.C. §§
16451, et seq. and the regulations of the FERC thereunder at 18 C.F.R. §§ 366.1,
et seq.

 

“Purchase Option” is defined in Section 9.6.

 

“Purchase Option Period” is defined in Section 9.6(a).

 

“Purchase Option Price” is defined in Section 9.6(a).

 

“Qualified Transferee” means a nationally recognized Person (or a direct or
indirect subsidiary of a Person): (a) that, with respect to an Encumbrance on a
Class B Unit, (i) owns and manages or operates (before giving effect to any
Transfer hereunder) not less than [***] of wind projects in the United States
(excluding the Pinnacle Project), and such Person (or such Person’s direct or
indirect Parent) must have done so for a period of [***] prior to the Transfer
or (ii) engages a Person (at its own cost and expense) meeting the
qualifications of clause (i) above to act as a non-member manager hereunder, and
(b) that (i) has a credit rating of [***], and such parent provides a guaranty
in favor of the Members not party to such Encumbrance, in form and substance
reasonably acceptable to such Members.

 

“RECs” means any credits, credit certificates, green tags or similar
environmental or green energy attributes (such as those for greenhouse reduction
or the generation of green power or renewable energy) created by a Governmental
Authority or independent certification board or group generally recognized in
the electric power generation industry, and generated by or associated with the
Pinnacle Project or electricity produced therefrom, but excluding PTCs or any
other tax benefits.

 

“Reference Rate” means the rate of interest published in The Wall Street Journal
as the prime lending rate or “prime rate”, with adjustments in that varying rate
to be made on the same date as any change in that rate is so published.

 

“Register” is defined in Section 2.8.

 

“Regulatory Allocations” is defined in Section 4.3(i).

 

“Related Party(ies)” means any Person who is considered for federal income tax
purposes to be purchasing electricity generated by the Pinnacle Project Company
and who is related to the Pinnacle Project Company within the meaning of
Section 267(b) or Section 707(b) of the Code or any successor provision, but
excluding any Person that so purchases electricity generated by the Pinnacle
Project Company to the extent such Person resells the electricity to another
Person who is not related to the Pinnacle Project Company within the meaning of
Section 267(b) or Section 707(b) of the Code or any successor provision.

 

“Repowering Capital Contribution” means the Incremental Class A Investment, plus
the Deferred Class A Investment plus the Incremental Class B Investment.

 

“Repowering Construction Contract” means one or more engineering, procurement,
construction, balance of plant or similar contracts for the repowering of the
Pinnacle Project providing a scope of supply and work no otherwise provided
under the Repowering TSA.

 



 13 

 

 

“Repowering Construction Financing” means one or more construction financing
facilities that the Borrower intends to raise secured by all of the assets of
the Borrower, the proceeds of which will be used to finance the development,
construction and repowering of the Pinnacle Project using the Safe Harbor
Equipment and to fund the Tapestry Repayment Amount.

 

“Repowering Financing Documents” means, collectively, the definitive financing
and security documents, executed and delivered in connection with the Repowering
Construction Financing.

 

“Repowering Project Documents” means the Repowering TSA, Repowering Construction
Contract, the agreements listed on Exhibit E and the Additional Repowering
Project Documents.

 

“Repowering TSA” means [***].

 

“Representatives” is defined in Section 7.7(a).

 

“S&P” means Standard & Poor’s Ratings Group, a division of McGraw Hill, Inc., or
any successor entity.

 

“Safe Harbor Equipment” means the equipment described on Annex II.

 

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions.

 

“Sanctioned Person” means, at any time, (a) any Person listed in any Sanctions
related list of designated Persons maintained by the Office of Foreign Assets
Control of the U.S. Department of the Treasury, the U.S. Department of State,
the United Nations Security Council, the European Union or any European Union
member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person owned or controlled by any such Person or Persons.

 

“Sanctions” mean (a) all U.S. and applicable international economic and trade
sanctions and embargoes, including any sanctions or regulations administered and
enforced by the U.S. Department of State, the U.S. Department of the Treasury
(including the Office of Foreign Assets Control) and any executive orders,
rules and regulations relating thereto, (b) all applicable Laws concerning
exportation, including rules and regulations administered by the U.S. Department
of Commerce, the U.S. Department of State or the Bureau of Customs and Border
Protection of the U.S. Department of Homeland Security, and (c) any anti-boycott
Laws, including any executive orders, rules and regulations.

 

“Securities” means, with respect to any Person, such Person’s capital stock or
limited liability company interests or any options, warrants or other securities
which are directly or indirectly convertible into, or exercisable or
exchangeable for, such Person’s capital stock or limited liability company
interests, whether or not such derivative securities are issued by such Person,
and any reference herein to “Securities” refers also to any such derivative
securities and all underlying securities directly or indirectly issuable upon
conversion, exchange or exercise of such derivative securities.

 

“Securities Act” means the Securities Act of 1933 or any successor statute, as
amended from time to time.

 

[***]

 



 14 

 

 

“Specified Share” means: (a) for the Class A Members, the Class A Distribution
Percentage; and (b) for the Class B Members, the Class B Distribution
Percentage.

 

“Subsequent Capital Contribution” means, with respect to a Member, any Capital
Contribution by such Member to the capital of the Company other than any Initial
Capital Contribution pursuant to Section 3.1 and Section 3.2. For the avoidance
of doubt, Subsequent Capital Contributions shall include the Construction
Class B Investment and the Repowering Capital Contributions.

 

“Support Obligations” is defined in Section 3.5(a).

 

“Support Obligation Notice” is defined in Section 3.5(a).

 

“Tapestry Indebtedness” means Indebtedness under that certain Credit Agreement,
dated as of [***] by and among Tapestry Wind LLC, [***] and the other lenders
party thereto.

 

“Tapestry Repayment Amount” is defined in Section 3.3(c).

 

“Tapestry Wind” is defined in the recitals to this Agreement.

 

“Tax” or “Taxes” means all taxes, charges, fees, levies, penalties or other
assessments imposed by any federal, state or local or foreign taxing authority,
including, but not limited to, income, excise, ad valorem, real or personal
property, sales, transfer, franchise, payroll, withholding, social security,
gross receipts, license, stamp, occupation, employment or other taxes, including
any interest, penalties or additions attributable thereto.

 

“Tax Benefits” means, with respect to a Class A Unit, the periodic federal
income tax savings resulting from (a) the distributive share of PTCs allocated
by the Company to the Holder of such Class A Unit, and (b) the distributive
share of tax losses and deductions allocated by the Company to the Holder of
such Class A Unit, in each case, as such federal income tax savings is
determined in accordance with the Base Case Model.

 

“Tax Costs” means, with respect to a Class A Unit, the periodic federal income
tax liability (after taking into account any suspended losses of the Class A
Members under Section 704(d)) resulting from (a) the distributive share of
taxable income and gain allocated by the Company to the Holder of such Class A
Unit (including expected chargebacks of Company Minimum Gain pursuant to
Section 4.3(a), expected chargebacks of Member Nonrecourse Debt Minimum Gain
pursuant to Section 4.3(b), and expected allocations of Items of income pursuant
to the first sentence of Section 12.2(a)(v)), and (b) any gain recognized by
such Holder under Sections 731(a) of the Code from Cash Distributions in respect
of such Class A Unit, in each case, as such federal income tax liability is
determined in accordance with the Base Case Model.

 

“Tax Equity Documents” means the MIPA and related documentation that reflect the
terms and conditions of the Tax Equity Financing.

 

“Tax Equity Entity” means the Borrower and Pinnacle Holdco.

 

“Tax Equity Financing” means a tax equity investment to be made on the Tax
Equity Funding Date by the Tax Equity Investor.

 



 15 

 

 

“Tax Equity Funding Date” means the date on which the Tax Equity Investor under
the Tax Equity Documents will acquire ownership interests in Pinnacle Holdco.

 

“Tax Equity Investor” is defined in the recitals to this Agreement..

 

“Tax Return” means the Company’s federal income tax return for each Taxable
Year, including Schedule K 1s .

 

“Taxable Year” means the taxable year of the Company for federal income tax
purposes, which shall be (a) the period commencing on the Effective Date and
ending on the immediately succeeding December 31, (b) any subsequent calendar
year or (c) any portion of the period described in clause (a) or (b) for which
the Company is required to allocate Company Items pursuant to Article IV or
Section 12.2(a)(v).

 

“Taxing Authority” means, with respect to a particular Tax, the agency or
department of any Governmental Authority responsible for the administration and
collection of such Tax.

 

“Terminated Member” is defined in Section 9.7.

 

“Third Party” means a Person other than a Member or an Affiliate of a Member.

 

“Transaction” means the transactions contemplated and provided for in the
Investment Documents.

 

“Transaction Documents” mean the Repowering Financing Documents, the Repowering
Project Documents, and the Tax Equity Documents.

 

“Transfer” means the sale, transfer, assignment, conveyance, gift, exchange or
other disposition of Class A Units or Class B Units (and the Membership
Interests represented thereby), whether directly by the Member or indirectly,
excluding the creation of an Encumbrance, but including any such sale, transfer,
assignment, conveyance, gift, exchange or other disposition in connection with,
or in lieu of, the foreclosure of an Encumbrance.

 

“Transferee” means a Person to which a Transfer is or would be made.

 

“Transferring Member” means the Member effecting a Transfer.

 

“Treasury Regulations” means the regulations promulgated under the Code by the
United States Department of Treasury, as such regulations may be amended from
time to time. All references herein to specific sections of the regulations
shall be deemed also to refer to any corresponding provisions of succeeding
regulations, and any reference to temporary regulations shall be deemed also to
refer to any corresponding provisions of final regulations.

 

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code in effect
in the State of Delaware from time to time.

 

“Units” means either the Class A Units or the Class B Units or both, as the
context requires.

 



 16 

 

 

“Value” means, with respect to any Asset of the Company, such Asset’s adjusted
basis for federal income tax purposes, except as follows:

 

(a)            the initial Value of any Asset contributed by a Member to the
Company shall be the gross fair market value of such Asset, as agreed to by the
Members;

 

(b)            the Value of all Assets of the Company shall be adjusted to equal
their respective gross fair market values (taking Code Section 7701(g) into
account), as determined by the Members, in accordance with Treasury Regulations
Section 1.704 1(b)(2)(iv)(f), as of the following times: (i) the acquisition of
an additional Membership Interest in the Company by any new or existing Member
in exchange for more than a de minimis Capital Contribution; (ii) the
distribution by the Company to a Member of more than a de minimis amount of
Company Assets as consideration for the acquisition of a Membership Interest in
the Company; (iii) the grant of a Membership Interest in the Company (other than
a de minimis interest) as consideration for the provision of services to or for
the benefit of the Company by an existing Member acting in a Member capacity or
a new Member acting in a Member capacity or in anticipation of being a Member;
and (iv) the liquidation of the Company within the meaning of Treasury
Regulations Section 1.704 1(b)(2)(ii)(g); provided that any adjustment described
in clauses (i), (ii) or (iii) of this paragraph shall be made only upon the
Consent of the Members;

 

(c)            the Value of any Asset distributed to any Member shall be
adjusted to equal the gross fair market value of such Asset on the date of
distribution (taking Code Section 7701(g) into account), as determined by the
Consent of the Members; and

 

(d)            the Value of Company Assets shall be increased (or decreased) to
reflect any adjustments to the adjusted basis of such Assets pursuant to Code
Section 734(b)  or Code Section 743(b), but only to the extent that such
adjustments are taken into account in determining Capital Accounts pursuant to
Treasury Regulations Section 1.704 1(b)(2)(iv)(m); provided, however, that the
Value shall not be adjusted pursuant to this clause (d) to the extent the
Members determine that an adjustment pursuant to clause (b) of this definition
is necessary or appropriate in connection with a transaction that would
otherwise result in an adjustment pursuant to this clause (d).

 

If the Value of an Asset has been determined or adjusted pursuant to clause (a),
(b) or (d) of this definition, such Value shall thereafter be adjusted by the
Depreciation taken into account with respect to such Asset for purposes of
determining Company Items and not by the depreciation, amortization, or other
cost recovery deductions taken into account with respect to that asset for
federal income tax purposes.

 

“Working Capital Loan” is defined in Section 3.4(a).

 

“Working Capital Notice” is defined in Section 3.4(a).

 

Section 1.2      Other Definitional Provisions.

 

(a)            Construction. As used herein, the singular shall include the
plural, the masculine gender shall include the feminine and neuter and the
neuter gender shall include the masculine and feminine unless the context
otherwise indicates.

 

(b)            References. References to Articles and Sections are intended to
refer to Articles and Sections of this Agreement, and all references to Annexes,
Exhibits and Schedules are intended to refer to Annexes, Exhibits and Schedules
attached to this Agreement, each of which is made a part of this Agreement for
all purposes. The terms “include,” “includes” and “including” mean “including,
without limitation.” Any date specified for action that is not a Business Day
shall mean the first Business Day after such date. Any reference to a Person
shall be deemed to include such Person’s successors and permitted assigns. Any
reference to any document or documents shall be deemed to refer to such document
or documents as amended, modified, supplemented or replaced from time to time in
accordance with the terms of this Agreement. References to laws refer to such
laws as they may be amended from time to time, and references to particular
provisions of a Law include any corresponding provisions of any succeeding Law.
The words “herein,” “hereof” and “hereunder” and words of similar import shall
refer to this Agreement as a whole and not to any particular section or
subsection of this Agreement. References to money refer to legal currency of the
United States of America.

 

 17 

 

 

(c)            Accounting Terms. As used in this Agreement and in any
certificate or other documents made or delivered pursuant hereto, accounting
terms not defined in this Agreement or in any such certificate or other
document, and accounting terms partly defined in this Agreement or in any such
certificate or other document to the extent not defined, will have the
respective meanings given to them under GAAP. To the extent that the definitions
of accounting terms in this Agreement or in any such certificate or other
document are inconsistent with the meanings of such terms under GAAP, the
definitions contained in this Agreement or in any such certificate or other
document will control.

 

ARTICLE 2
THE COMPANY

 

Section 2.1      Organization of Limited Liability Company.

 

The Class A Member of the Company is CWEN Pinnacle Repowering Holdco LLC and the
Class B Member of the Company is CWSP Pinnacle Holding LLC. The Company was
formed as a Delaware limited liability company by the filing of the Delaware
Certificate pursuant to the Act. The rights and obligations of the Members shall
be as provided in the Act, except as otherwise expressly provided herein. The
Manager shall from time to time execute or cause to be executed all such
certificates, instruments and other documents, and cause to be done all such
filings and other actions, as the Manager may deem necessary or appropriate to
operate, continue, or terminate the Company as a limited liability company under
the laws of the State of Delaware and to qualify the Company to do business in
all jurisdictions other than the State of Delaware in which the Company conducts
or proposes to conduct business and in any other jurisdiction where such
qualification is necessary or appropriate.

 

Section 2.2      Name.

 

The name of the Company is, and the business of the Company shall be conducted
under the name of, “Pinnacle Repowering Partnership LLC” or such other name or
names as the Manager may designate from time to time, with the Consent of the
Members. The Manager shall take any action that it determines is required to
comply with the Act, assumed name act, fictitious name act, or similar statute
in effect in each jurisdiction or political subdivision in which the Company
conducts or proposes to conduct business and the Members agree to execute any
documents reasonably requested by the Manager in connection with any such
action.

 

Section 2.3      Principal Office.

 

The Company shall maintain a principal office at 300 Carnegie Center, Suite 300,
Princeton, NJ 08540. The Manager may change the principal office of the Company
from time to time upon prior written notice to the Members. The Manager shall
maintain all records of the Company at its principal office or such location
designated by the Manager in a notice to the Members.

 

Section 2.4      Registered Office; Registered Agent.

 

The name of the registered agent of the Company in the State of Delaware is CT
Corporation System. The address of the Company’s registered office in the State
of Delaware is at Corporation Trust Center, 1209 Orange Street, Wilmington, DE
19801.

 



 18 

 

 

Section 2.5      Purposes.

 

The purpose of the Company is to directly or indirectly, through its ownership
of the membership interests in the Tax Equity Entities and the Pinnacle Project
Company, (a) capitalize the Company as provided in Article III and own the
Pinnacle Project Company, (b) operate, maintain and repair the Pinnacle Project
for the purpose of producing energy, capacity, ancillary services and RECs,
(c) sell energy, capacity and ancillary services produced by the Pinnacle
Project and to sell RECs generated from the Pinnacle Project, (d) develop,
construct and repower the Pinnacle Project, (e) negotiate, execute, deliver and
perform each Repowering Project Document in order to achieve the Tax Equity
Funding Date, (f) raise Repowering Construction Financing and negotiate,
execute, deliver and perform each Repowering Financing Document in order to pay
for or reimburse costs associated with the development, construction, repowering
and financing of the Pinnacle Project, (g) raise Tax Equity Financing and
negotiate, execute, deliver and perform each Tax Equity Financing Document,
(h) enter into, comply with and perform its obligations and enforce its rights
under this Agreement and each other Transaction Document to which it is a party
and to cause the Pinnacle Project Company or any other subsidiary of the Company
to comply with, and perform its obligations and enforce its rights under each
Transaction Document to which the Pinnacle Project Company or other subsidiary
of the Company is a party; and (i) engage in and perform any and all activities
necessary, incidental, related or appropriate to accomplish the foregoing that
may be engaged in by a limited liability company formed under the Act. The
Company shall not engage in any activity or own any Assets that are not directly
related to the Company’s purpose as set forth in the first sentence of this
Section 2.5.

 

Section 2.6      Term.

 

The Company was formed on February 7, 2020, and shall continue in existence
until dissolved and terminated in accordance with this Agreement or the Act.

 

Section 2.7      Title to Property.

 

Title to Company Assets, whether tangible or intangible, shall be held in the
name of the Company, and no Member, individually, shall have title to or any
interest in such property by reason of being a Member. Membership Interests of
each Member shall be personal property for all purposes.

 

Section 2.8      Units; Certificates of Membership Interest; Applicability of
Article 8 of UCC.

 

Membership Interests shall be represented by Units, divided into Class A Units
(in the case of Class A Interest) and Class B Units (in the case of Class B
Interest). The Membership Interests represented by Class A Units and Class B
Units shall have the respective rights, powers and preferences ascribed to
Class A Units and Class B Units in this Agreement. The class of Membership
Interest of a Member shall be as provided in Annex I. The Members hereby
specify, acknowledge and agree that all Units (and the Membership Interests
represented thereby) are securities governed by Article 8 and all other
provisions of the Uniform Commercial Code, and pursuant to the terms of
Section 8 103(c) of the Uniform Commercial Code, such interests shall be
“certificated securities” for all purposes under such Article 8 and under all
other provisions of the Uniform Commercial Code. All Units (and the Membership
Interests represented thereby) shall be represented by certificates
substantially in the form attached hereto as Exhibit B, shall be recorded in a
register (the “Register”) thereof maintained by the Company, and shall be
subject to such rules for the issuance thereof in compliance with this Agreement
and applicable Law.

 

Section 2.9      No Partnership.

 

The Members intend that the Company not be a partnership (including a limited
partnership) or joint venture, and that no Member be a partner or joint venturer
of any other Member, for any purposes other than tax purposes, and this
Agreement may not be construed to suggest otherwise.

 



 19 

 

 

ARTICLE 3
CAPITAL CONTRIBUTIONS; CREDIT SUPPORT

 

Section 3.1      Class A Interest.

 

Each Class A Member shall be entitled to the allocations, distributions and
other rights as are prescribed for a Class A Member in this Agreement. The
Class A Member’s Capital Account balance as of the Effective Date with respect
to its Class A Interest is as indicated on Annex I. The number of Class A Units
held by the Class A Member with respect to its Class A Interest as of the
Effective Date is the number indicated on Annex I.

 

Section 3.2      Class B Interest.

 

Each Class B Member shall be entitled to the allocations, distributions and
other rights as are prescribed for a Class B Member in this Agreement. Each
Class B Member’s Capital Account balance as of the Effective Date with respect
to its Class B Interest is as indicated on Annex I. The number of Class B Units
held by the Class B Member with respect to its Class B Interest as of the
Effective Date is the number indicated on Annex I.

 

Section 3.3      Other Required Capital Contributions; Credit Support.

 

(a)            Except as provided in this Section 3.3, Section 3.1, Section 3.2,
Section 3.6, Section 6.4(d), Section 6.6(f) and Section 12.3, no Member shall be
obligated to make Capital Contributions.

 

(b)            Coincident with [***] admission as a member of Class B Member and
the contribution of the Safe Harbor Equipment to the Class B Member by the
[***], in each case, pursuant to Section 9.8, Class B Member shall contribute
the Safe Harbor Equipment to the Company.

 

(c)            [***] the Initial Class A Member shall contribute to the Company
all of its right, title and interest in the equity interests in the Pinnacle
Project Company to the Company [***] the Initial Class B Member shall cause
Clearway Renew LLC, its affiliate, to assign all of its rights and obligations
under the Repowering TSA, including title to all equipment previously purchased
thereunder for which title has passed to Clearway Renew LLC, to the Pinnacle
Project Company in exchange for $[***]; [***].

 

(d)            The Class B Member shall be obligated to make additional Capital
Contributions to the Company (the “Construction Class B Investment”) in cash to
fund all construction and post-financial closing development costs and expenses
in respect of the Pinnacle Project incurred in connection with the repowering of
the Pinnacle Project and necessary to reach the Tax Equity Funding Date, to the
extent that the proceeds of the Repowering Construction Financing are
insufficient to cover such costs and expenses.

 

(e)            Upon each of the dates set forth in Exhibit D, the Members shall
make Capital Contributions in an aggregate amount equal to the Repowering
Capital Contribution to the Company. The Repowering Capital Contribution shall
consist of the following:

 

(i)            On the Tax Equity Funding Date, the Class A Member will be
obligated to make Capital Contributions to the Company (the aggregate of all
Capital Contributions made pursuant to this Section 3.3(e)(i), the “Incremental
Class A Investment”) in an amount equal to the lesser of (x) the Incremental
Class A Investment Cap and (y) the sum of (A) the amount required to repay, in
full, the lenders under the Repowering Construction Financing and (B) any
remaining payments due to vendors to reach Final Completion.

 



 20 

 

 

(ii)            On September 30, 2031, the Class A Member will be obligated to
make Capital Contributions to the Company (the aggregate of all Capital
Contributions made pursuant to this Section 3.3(e)(ii), the “Deferred Class A
Investment”), as specified in the Base Case Model referenced in Exhibit D.

 

(iii)            [***].

 

(f)            The Class A Member and the Class B Member acknowledge and agree
that Credit Support Obligations specified in this Section 3.3(f) are required in
connection with Financing Required Capital Contributions or the Tax Equity
Financing. Each Member agrees to satisfy the following Credit Support
Obligations required under the Repowering Construction Financing and the Tax
Equity Financing, as applicable, on or before the date required therefor under
each such financing:

 

(A)            the Class A Member will execute and deliver to the lenders under
the Repowering Construction Financing an equity contribution agreement in
respect of the Incremental Class A Investment (it being acknowledged that any
such equity contribution agreement shall include a maximum amount of the Class A
Member’s funding commitment to the lenders equal to the Incremental Class A
Investment Cap), and

 

(B)            the Class B Member will execute and deliver to the lenders under
the Repowering Construction Financing an equity contribution agreement in
respect of the Construction Class B Investment and (if required by the lenders)
the Incremental Class B Investment (it being acknowledged that any such equity
contribution agreement may include a maximum amount of the Class B Member’s
funding commitment to the lenders).

 

(g)            To the extent that the Tax Equity Funding Date occurs and the
Class A Members fail to make any Incremental Class A Investments, in addition to
any other rights and remedies that the Class B Members may have at law or in
equity, amounts paid by the Class B Members in lieu of the Incremental Class A
Investment, or amounts reimbursed by the Class B Members described in
Section 3.3(f)(B), shall be treated as a loan from the Class B Members to the
Class A Members. Each of the Class A Members will be treated as making a Capital
Contribution in the amount of the loan received from the Class B Members. Each
such loan shall accrue interest at [***]%, calculated and compounded on
December 31 of each year. Commencing on the first Distribution Date after the
Tax Equity Funding Date, any Available Cash Flow that a Class A Member would
otherwise be entitled to shall not be paid to such Class A Member, and all such
Available Cash Flow shall be paid to the Class B Member until the loan has been
repaid in full with interest. Any such loan may be assigned or collaterally
assigned by the Class B Member, and the Class A Member shall execute and deliver
notes, agreements, consents, estoppels, opinions and other documentation
reasonably requested by the Class B Member in connection with such an assignment
or collateral assignment.

 



 21 

 

 

Section 3.4      Member Loans.

 

(a)            In the event that, from time to time after the Effective Date,
additional working capital is needed to enable the Company to cause the Assets
of the Company and the Pinnacle Project Company to be properly operated and
maintained (and to pay and perform the costs, expenses, obligations and
liabilities of the Company or the Pinnacle Project Company), then, at the
discretion of the Manager, the Manager may give notice to the Members thereof
(the “Working Capital Notice”), and each Member shall have the right (but not
the obligation) to advance all or part of the needed funds to the Company.
Within ten (10) Business Days following the date of the Working Capital Notice,
the participating Members shall give notice to the Manager and the other Members
stating their election whether to provide such funding to the Company (the
“Funding Notice”). If more than one Member states in the Funding Notice that it
elects to provide such funds, then each Member shall provide an equal amount of
funds (or such other amount as the Members decide) to the Company within five
(5) Business Days after the date of the Funding Notice. Amounts advanced by any
Member pursuant to this Section 3.4(a) shall be considered “Member Loans;”
provided, however, that no Member Loan may impair the ability of the Company to
distribute Available Cash Flow pursuant to Article 5.

 

(b)            Any Member Loan shall be unsecured and shall bear interest at a
rate equal to the lesser of (A) the Reference Rate plus [***]% or (B) the
highest rate of interest that may be charged by a Member in accordance with
applicable Law, unless a lower rate of interest is otherwise agreed to by such
Member in its sole discretion. Member Loans shall be repaid by the Company out
of Available Cash Flow in accordance with the provisions of Section 5.1(f).
Interest on each Member Loan pursuant to this Section 3.4 shall accrue and, if
not paid in accordance with the immediately preceding sentence of this
Section 3.4(b), be compounded to the principal amount thereof on each
Distribution Date.

 

Section 3.5      Support Obligations.

 

(a)            In the event that, from time to time after the Effective Date,
the Company or a Project Company or any other subsidiary of the Company is
required to provide a letter of credit or other credit support under a
Repowering Project Document, excluding the Credit Support Obligations set forth
in Section 3.3(f) (for which the obligations of the Members are addressed
exclusively in accordance with Section 3.3(f)) (a “Support Obligation”), then,
at the discretion of the Manager, the Manager may give notice to the Members
thereof (the “Support Obligation Notice”), and each Member shall have the right
(but not the obligation) to provide the Support Obligation. Within ten
(10) Business Days following the date of the Support Obligation Notice, the
participating Members shall give notice to the Manager and the other Members
stating their election whether to provide such Support Obligation (the “Posting
Notice”). If more than one Member states in the Posting Notice that it elects to
provide such Support Obligation, then each Member shall provide an equal amount
of the Support Obligation (or such other amount as the Members decide) to the
Company within five (5) Business Days after the date of the Posting Notice;
provided, however, that no Support Obligation may impair the ability of the
Company to distribute Available Cash Flow pursuant to Article 5.

 

(b)            In the event that a Member causes to be provided Support
Obligations, then all reasonable out-of-pocket fees, costs and expenses incurred
in connection therewith, in each case to the extent that such fees, costs and
expenses are included in the annual budget for the Company or the Pinnacle
Project Company, shall be paid and reimbursed to the Member by the Company
solely out of Available Cash Flow that would otherwise be distributed to the
Members prior to distributions pursuant to the provisions of Section 5.1. If a
Member is obligated to pay or reimburse any amount drawn or paid under such
Support Obligations, the Member shall be deemed to have made a Member Loan to
the Company in accordance with Section 3.4(b) equal to the amount so paid or
reimbursed by the Member. A Member shall give notice thereof to the Manager
promptly after such loan is deemed to be made.

 

 22 

 

 

Section 3.6      Obligations Under Tax Equity Documents

 

(a)            . In the event that: (i) the Company, a Tax Equity Entity or the
Pinnacle Project Company incurs any obligation under a Tax Equity Document to
make (A) capital contributions to the Pinnacle Project Company, (B) payments in
respect of any indemnification obligations or (C) any other payment obligation;
and (ii) the obligation is a Class A TE Obligation, then, in each case, (x) the
Class A Member hereby irrevocably commits to contribute to the Borrower an
amount equal to such payment obligation as and when required or contemplated
pursuant to the Tax Equity Document and (y) the Manager shall cause the amount
to be applied to the payment or reimbursement of such obligation.

 

(b)            In the event that: (i) the Company, a Tax Equity Entity or the
Pinnacle Project Company incurs any obligation under a Tax Equity Document to
make (A) capital contributions to the Pinnacle Project Company, (B) payments in
respect of any indemnification obligations or (C) any other payment obligation;
and (ii) the obligation is a Class B TE Obligation, then, in each case, (x) the
Class B Member hereby irrevocably commits to contribute to the Borrower an
amount equal to such payment obligation as and when required or contemplated
pursuant to the Tax Equity Document and (y) the Manager shall cause the amount
to be applied to the payment or reimbursement of such obligation.

 

(c)            In the event that: (i) the Company, a Tax Equity Entity or the
Pinnacle Project Company incurs any obligation under a Tax Equity Document to
make (A) capital contributions to the Pinnacle Project Company, (B) payments in
respect of any indemnification obligations or (C) any other payment obligation;
and (ii) the obligation is neither a Class A TE Obligation nor a Class B TE
Obligation, then, in each case, (x) each Member hereby irrevocably commits to
contribute to the Borrower an amount equal to its Specified Share of such
payment obligation as and when required or contemplated pursuant to the Tax
Equity Document and (y) the Manager shall cause the amount to be applied to the
payment or reimbursement of such obligation.

 

Section 3.7      No Right to Return of Capital Contributions.

 

Except as otherwise provided in this Agreement, no Member may require a return
of any part of its Capital Contributions or the payment of interest thereon from
the Company or from another Member. An unrepaid Capital Contribution is not a
liability of the Company or any Member.

 

Section 3.8      [***]

 

ARTICLE 4
CAPITAL ACCOUNTS; ALLOCATIONS

 

Section 4.1      Capital Accounts.

 

(a)            The Company shall maintain for each Member a separate Capital
Account in accordance with the rules of Treasury Regulations Section 1.704
l(b)(2)(iv).

 

(b)            A Member’s Capital Account will be increased by (i) such Member’s
Capital Contributions, and (ii) the income and gain the Member is allocated by
the Company, including any income and gain that is exempted from tax and
including any income and gain described in Treasury Regulations Section 1.704
1(b)(2)(iv)(g), but excluding tax items of income and gain described in Treasury
Regulations Section 1.704 1(b)(4)(i). A Member’s Capital Account will be
decreased by (i) the amount of money distributed to the Member by the Company,
(ii) the net value of any property other than money distributed to the Member by
the Company (i.e., the fair market value of the property net of any liabilities
secured by the property that the Member is considered to assume or take subject
to under Section 752 of the Code), (iii) any expenditures of the Company
described in Section 705(a)(2)(B) of the Code (i.e., that cannot be capitalized
or deducted in computing taxable income) that are allocated to the Member,
(iv) losses and deductions that are allocated to the Member, but excluding tax
items of loss or deduction described in Treasury Regulations Section 1.704
1(b)(4)(i), and (v) an amount equal to an allocation of downward basis
adjustment to such Member as described in Treasury Regulations
Section 1.704-1(b)(2)(iv)(j).

 



 23 

 

 

 

(c)            In the event Units are Transferred in accordance with the terms
of this Agreement, the Transferee shall succeed to the Capital Account of the
Transferring Member to the extent it relates to the Units so Transferred.

 

(d)            In determining the amount of any liability for purposes of
Section 4.1(b) there shall be taken into account Code Section 752(c) and any
other applicable provisions of the Code and Treasury Regulations.

 

(e)            The Members’ Initial Capital Contributions and initial Capital
Accounts are set forth on Annex I.

 

(f)            This Section 4.1 and the other provisions of this Agreement
relating to the maintenance of Capital Accounts are intended to comply with
Treasury Regulations Section 1.704 1(b), and shall be interpreted and applied in
a manner consistent with such Treasury Regulations.

 

Section 4.2      Allocations. For purposes of maintaining Capital Accounts, all
Company Items for any Taxable Year shall be allocated among the Members as
follows:

 

(a)            General Allocations. Subject to Section 4.2(b), Section 4.3 and
Section 12.2(a)(v), all Company Items attributable to the Pinnacle Project for
any Taxable Year or relevant portion thereof shall be allocated among the
Members as follows: the Class A Distribution Percentage to the Class A Members,
pro rata in accordance with their Class A Units, and the Class B Distribution
Percentage to the Class B Members, pro rata in accordance with their Class B
Units.

 

(b)            Items in Connection with Liquidation. Company Items for the
Taxable Year in which there is a disposition or deemed disposition of all or
substantially all of the Assets of the Company pursuant to
Section 12.2(a)(iii) shall be allocated pursuant to Section 12.2(a)(v).

 

Section 4.3      Adjustments. The following adjustments shall be made to the
allocations set forth in Section 4.2 in the following order of priority in order
to comply with Treasury Regulations Sections 1.704 1(b) and 1.704 2:

 

(a)            Company Minimum Gain Chargeback. Notwithstanding the other
provisions of this Article IV, except as provided in Treasury Regulations
Section 1.704 2(f), if there is a net decrease in Company Minimum Gain during
any taxable year of the Company, each Member shall be allocated Company Items of
income and gain for such taxable year (and, if necessary subsequent taxable
years) in an amount equal to such Member’s share of the net decrease in Company
Minimum Gain, determined in accordance with Treasury Regulations Section 1.704
2(g). Allocations pursuant to the previous sentence shall be made in proportion
to the respective amounts required to be allocated to each Member pursuant
thereto. The Company Items to be so allocated shall be determined in accordance
with Treasury Regulations Sections 1.704 2(f)(6) and 1.704 2(j)(2). This
Section 4.3(a) is intended to comply with the minimum gain chargeback
requirement in Treasury Regulations Section 1.704 2(f) and shall be interpreted
consistently therewith.

 



24

 

 

(b)            Chargeback of Minimum Gain Attributable to Member Nonrecourse
Debt. Notwithstanding the other provisions of this Article IV, except as
provided in Treasury Regulations Section 1.704 2(i)(4), if there is a net
decrease in Member Nonrecourse Debt Minimum Gain attributable to a Member
Nonrecourse Debt during any taxable year of the Company, each Member who has a
share of the Member Nonrecourse Debt Minimum Gain attributable to such Member
Nonrecourse Debt, determined in accordance with Treasury Regulations
Section 1.704 2(i)(5), shall be allocated Company Items of income and gain for
such taxable year (and, if necessary, subsequent taxable year) in an amount
equal to such Member’s share of the net decrease in Member Nonrecourse Debt,
determined in accordance with Treasury Regulations Section 1.704 2(i)(4).
Allocations pursuant to the previous sentence shall be made in proportion to the
respective amounts required to be allocated to each Member pursuant thereto. The
Company Items to be so allocated shall be determined in accordance with Treasury
Regulations Sections 1.704 2(i)(4) and 1.704 2(j)(2). This Section 4.3(b) is
intended to comply with the partner nonrecourse debt minimum gain chargeback
requirement in Treasury Regulations Section 1.704 2(i)(4) and shall be
interpreted consistently therewith.

 

(c)            Limitation on Losses and Deductions. No items of loss or
deduction may be allocated to any Member to the extent the allocation would
result in or increase an Adjusted Capital Account Deficit at the end of any
Taxable Year. In the event some but not all of the Members would have Adjusted
Capital Account Deficits as a consequence of an allocation of items of loss or
deduction, this limitation shall be applied on a Member-by-Member basis and
items of loss or deduction not allocable to any Member as a result of such
limitation shall be allocated to the other Members in the manner otherwise
required pursuant to Section 4.2 and Section 12.2(a)(v) to the extent such other
Members may be allocated such items of loss or deduction without producing an
Adjusted Capital Account Deficit.

 

(d)            Qualified Income Offset. In the event any Member unexpectedly
receives any adjustments, allocations or distributions described in Treasury
Regulations Sections 1.704 1(b)(2)(ii)(d)(4), (5) or (6), Company Items of
income and gain shall be allocated to such Member in an amount and manner
sufficient to eliminate as quickly as possible, to the extent required by the
Treasury Regulations, any Adjusted Capital Account Deficit; provided that an
allocation pursuant to this Section 4.3(d) shall be made only if and to the
extent that such Member would have such a deficit Capital Account after all
other adjustments provided for in this Section 4.3 have been tentatively made as
if this Section 4.3(d) were not in this Agreement.

 

(e)            Gross Income Allocation. In the event any Member has a deficit
Capital Account at the end of any Taxable Year that is in excess of the amount
such Member is deemed obligated to restore pursuant to the penultimate sentences
of Treasury Regulations Sections 1.704 2(g)(1) and 1.704 2(i)(5), each such
Member shall be specially allocated Company Items of income and gain in the
amount of such excess as quickly as possible; provided that an allocation
pursuant to this Section 4.3(e) shall be made only if and to the extent that
such Member would have a deficit Capital Account in excess of such sum after all
other special allocations provided for in this Section 4.3 have been made as if
Section 4.3(d) and this Section 4.3(e) were not in this Agreement.

 

(f)            Section 754 Adjustments. To the extent an adjustment to the
adjusted tax basis of any Company Asset pursuant to Code Section 734(b) or
Section 743(b) is required pursuant to Treasury Regulations Section 1.704
1(b)(2)(iv)(m)(2) or Section 1.704 1(b)(2)(iv)(m)(4) to be taken into account in
determining Capital Accounts as the result of a distribution to a Member in
complete liquidation of such Member’s interest in the Company or a distribution
to a Member other than in complete liquidation of such Member’s interest in the
Company, the amount of such adjustment to Capital Accounts shall be treated as
an item of gain (if the adjustment increases the basis of the Asset) or loss (if
the adjustment decreases such basis). Such gain or loss shall be specially
allocated to the Members as follows: (A) to the Member to whom such distribution
was made in the event the first sentence of Treasury Regulations Section 1.704
1(b)(2)(iv)(m)(4) applies; (B) in accordance with how the corresponding item of
“displaced” gain or loss would be allocated to the Members pursuant to
Section 4.2 to the extent the second sentence of Treasury Regulations
Section 1.704 1(b)(2)(iv)(m)(4) applies; and (C) in accordance with the Members’
“interests in the Company” under Treasury Regulations Section 1.704 1(b)(3) in
the event Treasury Regulations Section 1.704 1(b)(2)(iv)(m)(2) applies.

 



25

 

 

(g)            Nonrecourse Deductions. Nonrecourse Deductions for any Taxable
Year shall be allocated to the Members in accordance with (i) Section 4.2, as in
effect at the time the Nonrecourse Deduction arises, or (ii) if applicable,
Section 12.2(a)(v), as in effect at the time the Nonrecourse Deduction arises.

 

(h)            Member Nonrecourse Deductions. Any Member Nonrecourse Deductions
for any Taxable Year shall be allocated to the Member who bears the economic
risk of loss with respect to the Member Nonrecourse Debt to which such Member
Nonrecourse Deductions are attributable in accordance with Treasury Regulations
Section 1.704 2(i)(1).

 

(i)            Regulatory Allocations. The allocations required in
Section 4.3(a) through Section 4.3(h) (the “Regulatory Allocations”) are
intended to comply with certain requirements of the Treasury Regulations. It is
the intent of the Members that, to the extent consistent with the Treasury
Regulations, all Regulatory Allocations shall be offset either with other
Regulatory Allocations or with allocations of other Company Items. Therefore,
notwithstanding any other provisions of this Article IV, the Regulatory
Allocations shall be taken into account in allocating other Company Items among
the Members such that, to the extent consistent with the Treasury Regulations,
the net amount of allocations of such items and the Regulatory Allocations to
each Member shall be equal to the net amount that would have been allocated to
each Member if the Regulatory Allocations had not occurred and all Company Items
were allocated pursuant to Section 4.2, this Section 4.3 (excluding the
Regulatory Allocations) and this Section 4.3(i) and Section 12.2(a)(v).

 

Section 4.4      Tax Allocations.

 

(a)            Except as otherwise provided in this Section 4.4, for federal,
state and local income tax purposes each item of the Company’s income, gain,
loss, deduction and credit as determined for federal income tax purposes shall
be allocated to the Members in the same manner as the correlative Company Items
are allocated for book purposes pursuant to Section 4.2, Section 4.3 and
Section 12.2(a)(v).

 

(b)            In accordance with Code Section 704(c) and the Treasury
Regulations thereunder, items of the Company’s income, gain, loss, deduction and
credit as determined for federal income tax purposes that are attributable to
any non-cash property contributed to the capital of the Company shall, solely
for tax purposes, be allocated among the Members so as to take account of any
variation between the adjusted basis of such property to the Company for federal
income tax purposes and its initial Value using the “traditional” method
permitted by Treasury Regulations Section 1.704 3(d).

 

(c)            In the event the Value of any Company Asset is adjusted pursuant
to subparagraph (b) of the definition of Value, subsequent allocations of
Company Items with respect to such Asset shall take account of any variation
between the adjusted basis of such Asset for federal income tax purposes and its
Value in the same manner as under Code Section 704(c) and the Treasury
Regulations thereunder.

 



26

 

 

(d)            Allocations pursuant to this Section 4.4 are solely for federal,
state, and local income taxes and shall not affect, or in any way be taken into
account in computing, any Member’s Capital Account or distributive share of
Company Items or distributions pursuant to any provision of this Agreement.

 

Section 4.5      Other Allocation Rules.

 

(a)            The Members are aware of the income tax consequences of the
allocations made by this Article IV and Section 12.2(a) and hereby agree to be
bound by the provisions of this Article IV and by Section 12.2(a) in reporting
their distributive shares of Company Items for income tax purposes, unless
otherwise required by applicable Law. If the respective Membership Interests or
allocation ratios described in this Article IV of the existing Members in the
Company change or if a Membership Interest is Transferred in compliance with
this Agreement to any other Person, then, for the Taxable Year in which the
change or Transfer occurs, all Company Items resulting from the operations of
the Company shall be allocated, as between the Members for the Taxable Year in
which the change occurs or between the Transferring Member and the Transferee,
by taking into account their varying interests using the interim closing of the
books method permitted by Treasury Regulations Section 1.706 1(c)(2)(ii), unless
otherwise agreed in writing by all the Members.

 

(b)            The Members agree that solely for purposes of determining a
Member’s proportionate share of the “excess nonrecourse liabilities” of the
Company within the meaning of Treasury Regulations Section 1.752 3(a)(3), the
Members’ interests in Company profits are in accordance with Section 4.2 as in
effect at the time the excess nonrecourse liability arises.

 

(c)            Each Member agrees to provide the Company with information in
connection with a transaction subject to Sections 734 and 743 of the Code and
the elections permitted and provisions required thereunder, including Treasury
Regulations Section 1.743 1.

 

ARTICLE 5
DISTRIBUTIONS

 

Section 5.1      Distributions of Available Cash Flow. Available Cash Flow shall
be distributed to the Members as follows:

 

(a)            Subject to Sections 3.3(f) and 5.1(b), from and after the
Effective Date, Available Cash Flow shall be distributed to the Members on each
Distribution Date on which the Company has Available Cash Flow, in the following
order and priority:

 

(i)            first, from and after the Effective Date until the Tax Equity
Funding Date, 100% to the Class A Members, pro rata in accordance with their
Class A Units; and

 

(ii)            second, from and after the Tax Equity Funding Date, the Class A
Distribution Percentage to the Class A Members, pro rata in accordance with
their Class A Units, and the Class B Distribution Percentage to the Class B
Members, pro rata in accordance with their Class B Units.

 

(b)            [***].

 



27

 

 

(c)            Intentionally deleted.

 

(d)            [***].

 

(e)            [***].

 

(f)            Once all amounts have been distributed pursuant to
Section 5.1(a) above on any Distribution Date, then if on such Distribution Date
on which there is an unpaid balance on any Member Loan made by a Member in
accordance with Section 3.4, any remaining Available Cash Flow shall be repaid
to the Members participating in such Member Loan on such Distribution Date in an
amount not to exceed the outstanding balance of such Member Loan.

 

Section 5.2      Limitation. The distributions described in this Article V shall
be made only from Available Cash Flow and only to the extent that there shall be
sufficient Available Cash Flow to enable the Manager to make payments in
accordance with the terms hereof. Notwithstanding any provision to the contrary
contained in this Agreement, the Company shall not make a distribution to a
Member on account of its Membership Interest if such distribution (including a
return of Capital Contributions) would violate the Act or any other applicable
Law.

 

Section 5.3      Withholding. Notwithstanding any other provision of this
Agreement, the Company shall comply with any withholding requirements under any
Law and shall remit amounts withheld to, and file required forms with,
applicable taxing authorities. To the extent that the Company is required to
withhold and pay over any amounts to any taxing authority with respect to
distributions or allocations to any Member, the amount withheld shall be treated
as a distribution of cash to such Member in the amount of such withholding. The
Company shall notify the Member and permit the Member, if permitted by
applicable Law, to contest the applicability of the underlying Tax prior to
making such withholding, provided that the Company shall not incur any interest,
penalties or additions to tax (unless the contesting Member shall have agreed to
indemnify and hold harmless the Company for any such additional liabilities). If
an amount required to be withheld was not withheld from an actual distribution,
the Company may reduce subsequent distributions by the amount of such required
withholding and any penalties or interest thereon. Each Member agrees to furnish
to the Company such forms or other documentation as is reasonably necessary to
assist the Company in determining the extent of, and in fulfilling, its
withholding obligations.

 



28

 

 

ARTICLE 6
MANAGEMENT

 

Section 6.1      Manager.

 

(a)            The Initial Class A Member is hereby appointed by the Members as
the initial Manager of the Company. Except as provided in Section 6.2 or as
otherwise expressly provided in this Agreement, the Manager shall conduct,
direct and exercise control over all activities of the Company, and shall have
full power and authority on behalf of the Company to manage and administer the
business and affairs of the Company and to do or cause to be done any and all
acts reasonably considered by the Manager to be necessary or appropriate to
conduct the business of the Company (including, without limitation, taking all
necessary actions to cause the Company to cause the Pinnacle Project Company
(and any other subsidiary of the Company) to distribute any Available Cash Flow
in a timely manner and to perform its obligations and enforce its rights under
the Repowering Project Documents to which it is a party and to otherwise carry
out its purposes) without the need for approval by or any other consent from any
Member, including the authority to bind the Company in making contracts and
incurring obligations in the Company’s name in the course of the Company’s
business. The Manager may delegate its management duties and obligations to
third parties, including the Master Services Provider, or Officers but such
delegation shall not relieve the Manager of its primary obligation with respect
to such duties and obligations. Except to the extent that a Member is also the
Manager or authority is delegated from the Manager, no Member shall have any
authority to bind the Company. Without limiting the generality of the foregoing,
the Manager shall (provided that, in each case as it relates to the Pinnacle
Project Company or any other subsidiary of the Company, only to the extent that
the Company has (directly or indirectly) the authority to control the management
of the Pinnacle Project Company or other subsidiary of the Company):

 

(i)            in accordance with Article VIII hereof, keep and maintain books
of account that are true and correct in all material respects and prepare and
timely file all necessary tax returns and make all necessary or desirable tax
elections for the Company and the Pinnacle Project Company and any other
subsidiary of the Company;

 

(ii)           prepare and submit all filings of any nature that are required to
be made by the Company and the Pinnacle Project Company and other subsidiary of
the Company under any laws, regulations, ordinances or otherwise applicable to
the Company, the Pinnacle Project Company and/or other subsidiary of the
Company, or the Pinnacle Project;

 

(iii)          procure and maintain all Licenses and Permits (if any) required
for the Company and the Pinnacle Project Company and any other subsidiary of the
Company;

 

(iv)          comply with the terms and conditions of this Agreement, the
Transaction Documents, the Licenses and Permits and applicable Law;

 

(v)           procure and maintain, or cause to be procured and maintained, all
insurance required to be maintained pursuant to the Repowering Project Documents
and Repowering Financing Documents;

 

(vi)          enforce the Company’s and the Pinnacle Project Company’s and any
other subsidiary of the Company’s, and any counterparty’s, compliance with the
terms and conditions of all Contracts under which the Company or the Pinnacle
Project Company or other subsidiary of the Company has any obligations or
rights, including this Agreement, the Repowering Financing Documents, the
Repowering Project Documents and ensure compliance with applicable Laws,
including Environmental Laws, Anti-Corruption Laws and Laws relating to
Sanctions;

 

(vii)         take any required actions to cause the Company and the Pinnacle
Project Company and any other direct or indirect subsidiaries of the Company to
distribute upstream to their respective members all Available Cash Flow as
promptly as possible;

 

(viii)        manage the Company’s and the Pinnacle Project Company’s and any
other subsidiary of the Company’s cash according to investment guidelines set
forth in Section 8.5 and make distributions out of available cash as provided
under the relevant provisions of this Agreement, the Pinnacle Project Company’s
(or other subsidiary’s, as applicable) organizational documents, including the
prompt distribution of cash from the Pinnacle Project Company (and any other
subsidiary of the Company) to the Company;

 



29

 

 

(ix)           prepare and deliver all of the reports and other information set
forth in Section 8.4; and

 

(x)            create and maintain the Register, including to reflect any
Encumbrance on or Transfer of Membership Interests.

 

(b)            In addition to the actions required pursuant to Section 6.1(a),
and in no event in limitation thereof, the Manager shall provide the following
services to the Company and the Pinnacle Project Company or all other
subsidiaries of the Company, as applicable (provided that, in each case as it
relates to either Pinnacle Project Company or other subsidiary, only to the
extent that the Company has (directly or indirectly) the authority to control
the management of the Pinnacle Project Company or other subsidiary):

 

(i)            Accounting Services. The Manager shall and/or shall cause the
Master Services Provider to provide accounting and administrative support for
all operations, including the following accounting services, to the Company and
the Pinnacle Project Company and to any other subsidiaries of the Company, as
applicable:

 

(A)           preparation, filing, storage and dissemination of all necessary
documentation of each such Person’s actions and transactions as required by law,
by the applicable Transaction Documents (including all reporting required
thereunder) and of all documentation reasonably deemed necessary or appropriate
by the Manager;

 

(B)            maintenance of accounting and tax records of each such Person’s
transactions in accordance with the accounting standards set forth in the
applicable Transaction Documents and this Agreement;

 

(C)            facilitation of payment by the Company and the Pinnacle Project
Company and any other subsidiary of the Company of all reasonable expenses of
the Company, the Pinnacle Project Company or such other subsidiary, as
applicable, in accordance with the applicable Transaction Documents and this
Agreement, as reflected in the annual budget for the Company and the Pinnacle
Project Company (or such other subsidiary), or reasonably related thereto;

 

(D)            preparation and distribution of all applicable financial reports,
financial models and accompanying certificates in accordance with the applicable
Transaction Documents and this Agreement;

 

(E)            preparation and distribution of an annual budget for the Pinnacle
Project Company and as may be required by the Transaction Documents and this
Agreement (including Section 6.7 hereof);

 

(F)            negotiation and administration of an engagement letter with the
Certified Public Accountant for annual audit (if required) and tax return review
services; and

 

(G)            preparation, facilitation and / or distribution of all other
reports, certificates, or transactional information or analysis as reasonably
required by the Pinnacle Project Company or any other subsidiary of the Company.

 



30

 

 

(ii)            Taxes. Subject to Article VIII and other more specific
provisions of this Agreement and the related provisions contained in the Tax
Equity Documents, the Manager shall provide, or cause to be provided, the
following tax services to the Company and the Pinnacle Project Company and to
any other subsidiaries of the Company in accordance with its obligations
required by the Tax Equity Documents, as applicable (provided that, in each case
as it relates to the Pinnacle Project Company or such other subsidiary, only to
the extent that the Company has (directly or indirectly) the authority to
control the management of the Pinnacle Project Company or other subsidiary):

 

(A)           preparation and timely filing of all applicable federal, state,
local and / or other Tax returns, including income, franchise, excise, gross
receipts, sales and use tax returns and / or reports in accordance with the
terms and conditions of the Transaction Documents and this Agreement, including
the performance or coordination of any tax law research to support such filing;

 

(B)            administration, invoicing and coordination of property taxes
including preparation of all applicable business property tax returns; the
review of any property tax assessment on the Pinnacle Project; the review and
timely payment of property tax bills; and administration of any property tax
agreement, if applicable; and

 

(C)            cause the Partnership Representative to represent the Company,
and cause the partnership representative of the Pinnacle Project Company and
each other subsidiary of the Company to represent the Pinnacle Project Company
and other subsidiary, in any audit, examination, or review conducted by an
appropriate taxing authority of any of the Company’s or the Pinnacle Project
Company’s or other subsidiary’s federal, state, provincial, or local income,
franchise, gross receipts, sales and use, or property tax filings.

 

(iii)           Treasury Services. The Manager shall provide, or cause to be
provided, the following treasury services, to the extent necessary, to the
Company and the Pinnacle Project Company and to any other subsidiaries of the
Company, as applicable (provided that, in each case as it relates to the
Pinnacle Project Company or such other subsidiary, only to the extent that the
Company has (directly or indirectly) the authority to control the management of
the Pinnacle Project Company or other subsidiary):

 

(A)           establishment, maintenance, and administration of one or more bank
accounts in the name of the Company and the Pinnacle Project Company and any
other subsidiary of the Company (with respect to the Pinnacle Project Company
and other subsidiaries, if and as required) in which to deposit the Company’s or
the Pinnacle Project Company’s or other subsidiary’s receipts, and from which to
draw upon for the payment of all reasonable expenses of the Company or the
Pinnacle Project Company or other such other subsidiary;

 

(B)            investment and distribution of the Company and the Pinnacle
Project Company’s or any other subsidiary of the Company’s funds in association
with reasonable and customary cash forecast and cash management practices and in
accordance with the terms, conditions, and limitations of all applicable
Transaction Documents and this Agreement;

 

(C)            maintenance and administration of any revolving lines of credit
available to the Company or the Pinnacle Project Company or of any other
subsidiary of the Company subject to the terms and conditions of all applicable
Transaction Documents and this Agreement;

 



31

 

 

(D)            maintenance and administration of any letters of credit issued
by, on behalf of, or for the benefit of the Company or the Pinnacle Project
Company or any other subsidiary of the Company subject to the terms and
conditions of all applicable Transaction Documents and this Agreement;

 

(E)            maintenance by the Manager of the Company’s and the Pinnacle
Project Company’s or any other subsidiary of the Company’s relationships with
its banks, bondholders, rating agencies and/or other financial institutions, and
their respective legal counsels; and

 

(F)            periodic maintenance and analysis of the Pinnacle Project’s long-
term economic projections.

 

(iv)          Legal. The Manager shall coordinate legal services, in the name of
and on behalf of the Company and the Pinnacle Project Company and any other
subsidiary of the Company for whom the Company has (directly or indirectly)
management authority, as it deems necessary to ensure the proper administration
and management of the Pinnacle Project. In coordinating these legal services,
the Manager will determine whether such legal services are to be performed by
in-house legal staff (if at the time such legal services are performed during
the term of this Agreement the Manager has in its employ any in-house legal
staff), outside legal counsel, or any combination thereof.

 

(v)           Insurance. If required under any of the Transaction Documents, the
Manager shall procure insurance coverage for, and in the name of, the Company
and (to the extent the Company has (directly or indirectly) management authority
for the Pinnacle Project Company or other subsidiary of the Company) shall cause
the Pinnacle Project Company or other subsidiary to procure, at the Company’s or
the Pinnacle Project Company’s or other subsidiary’s expense, as applicable, and
shall enforce its rights to such insurance coverage, defense and
indemnification; provided, however, that if any such insurance (after
consultation with a reputable insurance broker) is not available on commercially
reasonable terms only such insurance shall then be required to be carried
pursuant to this Agreement as is then available on commercially reasonable
terms.

 

(vi)          Insurance Claims. The Manager shall adjust insurance claims of the
Company and (to the extent the Company has (directly or indirectly) management
authority for the Pinnacle Project Company or any other subsidiary of the
Company) the Pinnacle Project Company or other subsidiary, with insurance
carriers, as applicable, to ensure equitable recovery for property damage and
business interruption claims. Adjustment of such a claim shall include:
(A) filing proof of loss with all applicable supporting documentation, (B) site
inspection, (C) negotiations with insurance carriers and (D) ensuring that
insurance proceeds be deposited and distributed in accordance with the terms and
conditions of this Agreement and the Transaction Documents. In the event of a
liability claim, the Manager shall oversee the defense of the claim.

 

(vii)         Indebtedness. During any such time during which the Company or (to
the extent the Company has (directly or indirectly) management authority for the
Pinnacle Project Company or any other subsidiary of the Company), the Pinnacle
Project Company or subsidiary has Indebtedness that remains outstanding, the
Manager shall cause the Company and the Pinnacle Project Company to:

 



32

 

 

(A)           comply with the applicable financing documents, including, without
limitation, by repaying such Indebtedness in the amounts and at the times
required under such financing documents; and

 

(B)            as soon as practicable following the occurrence or existence of a
default or an event of default under any financing documents, use cash or
reserves of the Pinnacle Project Company or applicable subsidiary to effect (or
make commercially reasonable efforts to effect) a cure (or request a waiver) of
such a default or an event of default in accordance with the applicable
financing documents. For the avoidance of doubt, any such cash used by the
Company to cure (or attempt to cure or waive) such default or event of default
shall be an expense of the Company and shall not be Available Cash Flow
available for distribution to the Members pursuant to this Article VI.

 

(viii)        Anti-Corruption Laws and Sanctions. The Manager shall cause the
Company to maintain in effect and enforce policies and procedures designed to
ensure compliance by the Company and the Pinnacle Project Company and all other
subsidiaries of the Company, and their respective directors, officers, employees
and agents, with Anti-Corruption Laws and applicable Sanctions. The Manager
shall cause the Company and (to the extent the Company has (directly or
indirectly) management authority for the Pinnacle Project Company or any other
subsidiary of the Company) the Pinnacle Project Company and each such
subsidiary, and their respective directors, officers, employees and agents, not
to use any Company or Pinnacle Project Company or other subsidiary’s funds
(A) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person or in any Sanctioned Country or (C) in any manner that would
result in the violation of any Sanctions.

 

For the avoidance of doubt, all services required to be performed by the Manager
pursuant to this Section 6.1 shall be provided by the Manager at no cost or
expense to the Company, except to the extent otherwise provided in this
Agreement or the Approved Budget, including fees and expenses incurred pursuant
to any subcontract entered into for the provision of such services in accordance
with this Agreement.

 

(c)            A Member shall not be deemed to be participating in the control
of the business of the Company by virtue of its possessing or exercising any
rights set forth in this Agreement or the Act or any other Contract relating to
the Company.

 

Section 6.2      Standard of Care; Required Consents.

 

(a)            In carrying out its duties hereunder, the Manager shall perform
its duties and obligations hereunder in accordance in all material respects with
the Transaction Documents, Licenses and Permits, applicable Laws, the purposes
set forth in Section 2.5 and in accordance with the Good Management Standard.

 

(b)            Notwithstanding any other provision of this Agreement to the
contrary, the Manager may not take, or cause or permit the Company or (to the
extent the Company has (directly or indirectly) management authority for the
Pinnacle Project Company or any other subsidiary of the Company) the Pinnacle
Project Company or such subsidiary to take, any of the following actions without
having first obtained the Consent of the Members:

 



33

 

 

(i)             Do any act in contravention of this Agreement or of the
organizational documents of the Company or the Pinnacle Project Company or other
such subsidiary;

 

(ii)           With respect to (A) the Company, engage in any business or
activity that is not within the purpose of the Company, as set forth in
Section 2.5, or to change such purpose, and (B) the Pinnacle Project Company or
any other subsidiary of the Company, engage in any business or activity that is
not within the purpose of the Pinnacle Project Company’s or other subsidiary’s
organizational documents, or to change such purpose;

 

(iii)          Cause the Company to be treated other than as a partnership for
tax purposes or cause the Pinnacle Project Company or any other subsidiary of
the Company to be treated other than as set forth in its Tax Equity Documents
and Repowering Financing Documents, in each case for United States federal
income tax purposes (including by electing under Treasury Regulations
Section 301.7701 3 to be classified as an association);

 

(iv)          Permit (unless such action is taken pursuant to the express terms
of any Tax Equity Document or any Repowering Financing Document) (A) possession
of property of the Company or the Pinnacle Project Company or any other
subsidiary of the Company by any Member, (B) the assignment, transfer,
Encumbrance or pledge of rights of the Company or the Pinnacle Project Company
or any other subsidiary of the Company in specific property of the Company or
the Pinnacle Project Company for other than a Company or Pinnacle Project
Company purpose, as applicable, or other than for the benefit of the Company or
such Pinnacle Project Company or subsidiary, or (C) any commingling of the funds
of the Company or the Pinnacle Project Company or any other subsidiary of the
Company with the funds of any other Person;

 

(v)           Amend the Delaware Certificate or the certificate of formation,
certificate of incorporation, limited liability company agreement or other
formation document, as applicable, of the Pinnacle Project Company or any other
subsidiary of the Company, in any way that would be materially adverse to any
Member;

 

(vi)          Cause the Company or the Pinnacle Project Company or any other
subsidiary of the Company to be deemed Bankrupt, serve as one of the three
(3) petitioning creditors in connection with an involuntary bankruptcy petition
against the Company or the Pinnacle Project Company or any other subsidiary of
the Company, cooperate with creditors in an effort to commence an involuntary
bankruptcy petition, guarantee such creditors’ claims, or take any action to
encourage or assist in any way with the commencement of an involuntary
bankruptcy petition against the Company or the Pinnacle Project Company or any
other subsidiary of the Company;

 

(vii)         Make any distribution to any Member, except as specified in this
Agreement;

 

(viii)        Repurchase, redeem or convert any membership interests in, or
other securities of, the Company;

 

(ix)           Enter into any loan, contract or agreement with any Affiliate of
the Manager other than as permitted by this Agreement or to loan any funds of
the Company or the Pinnacle Project Company or any other subsidiary of the
Company to any Person or make any advance payments of compensation or other
consideration to the Manager or any of its Affiliates;

 



34

 

 

(x)            Borrow any money in the name or on behalf of the Company or the
Pinnacle Project Company or any other subsidiary of the Company, as applicable,
in excess of $[***] in the aggregate (other than pursuant to the Repowering
Financing Documents), or execute and issue promissory notes and other negotiable
or non-negotiable instruments and evidences of indebtedness in excess of $[***]
in the aggregate, except the Manager may borrow, or cause the Company or the
Pinnacle Project Company or any other subsidiary of the Company to borrow money
in the name and on behalf of the Company or the Pinnacle Project Company or any
other subsidiary of the Company, as applicable, in such amounts as the Manager
shall reasonably determine are necessary to preserve and protect the Company’s
or the Pinnacle Project Company’s or any other subsidiary of the Company’s
property upon the occurrence of an accident, catastrophe or similar event;

 

(xi)           Mortgage, pledge, assign in trust or otherwise encumber any
Company or Pinnacle Project Company’s or any other subsidiary of the Company’s
property, or assign any monies owing or to be owing to the Company or the
Pinnacle Project Company or any other subsidiary of the Company (other than in
respect of the Repowering Financing Documents and the Tax Equity Documents)
except: (A) to secure the payment of any other borrowing permitted hereunder,
(B) for customary liens contained in or arising under any operating agreements,
construction contracts and similar agreements executed by or binding on the
Company or the Pinnacle Project Company or any other subsidiary of the Company
with respect to amounts not yet due or not yet delinquent (or, if delinquent,
that are being contested by the Manager, the Company or the Pinnacle Project
Company or any other subsidiary of the Company in good faith and for which
adequate reserves have been set aside in accordance with GAAP), or (C) for
statutory liens for amounts not yet due or not yet delinquent (or, if
delinquent, that are being contested by the Manager, the Company or the Pinnacle
Project Company or any other subsidiary of the Company in good faith and for
which adequate reserves have been set aside in accordance with GAAP); provided,
that in no event shall the Manager mortgage, pledge, assign in trust or
otherwise encumber (x) the Company’s right to receive Capital Contributions from
the Members or (y) distributions from the Pinnacle Project Company, unless such
encumbrance is required under the Repowering Financing Documents or Tax Equity
Documents;

 

(xii)          Sell, lease, transfer, assign or distribute any interest in
(A) the Pinnacle Project Company or the Pinnacle Project or any other subsidiary
of the Company (except as contemplated by the Tax Equity Documents or the
Repowering Financing Documents) or (B) any Asset or related group of Assets with
a fair market value [***] in the aggregate in one or a related series of
transactions, except for (1) the sale of energy, (2) the sale of RECs
(3) otherwise in the ordinary course of the Pinnacle Project Company’s business
and in accordance with the applicable Tax Equity Documents and the Repowering
Financing Documents, (4) as contemplated in the Repowering TSA, or (5) as
required under any security agreement in connection with a borrowing permitted
hereunder;

 

(xiii)         Guarantee in the name or on behalf of the Company or the Pinnacle
Project Company or any other subsidiary of the Company, the payment of money or
the performance of any contract or other obligation of any Person except,
(A) with respect to the Tax Equity Documents and the Repowering Financing
Documents, for responsibilities customarily assumed under operating agreements
considered standard in the wind power industry, or (B) guarantees made by
Pinnacle Holdco or the Pinnacle Project Company for performance by the Borrower
of its obligations under a borrowing permitted hereunder;

 



35

 

 

(xiv)        Amend the Approved Budget or the Construction Budget to increase
projected expenditures or expend funds in excess of the Approved Budget or the
Construction Budget for any Fiscal Year, except for (A) amendments or
expenditures that do not increase the aggregate spending under the Approved
Budget above [***] of the aggregate expense amount reflected in the Approved
Budget for the Fiscal Year, (B) with respect to the Pinnacle Project Company,
expenditures that, after taking into account amounts theretofore paid in such
Fiscal Year, do not exceed [***] the amount budgeted to be expended in such
Fiscal Year in the Approved Budget for the Pinnacle Project Company,
(C) expenditures required to be made under Tax Equity Documents and Repowering
Financing Documents and (D) in connection with the Tax Equity Financing and the
Repowering Financing Documents;

 

(xv)         Merge or consolidate the Company or the Pinnacle Project Company or
any other subsidiary of the Company with any Member or other Person or entity,
convert the Company or either Pinnacle Project Company or any other subsidiary
of the Company to a general partnership or other entity, or agree to an exchange
of interests with any other Person, or acquire all or substantially all of the
assets, stock or interests of any other Person other than as contemplated by the
Tax Equity Financing or the Repowering Financing Documents;

 

(xvi)        Compromise or settle any lawsuit, administrative matter or other
dispute where the amount the Company or the Pinnacle Project Company or any
other subsidiary of the Company may recover or might be obligated to pay, as
applicable, is in excess of $[***] in the aggregate, or which includes consent
to the award of an injunction, specific performance or other equitable relief;

 

(xvii)       Admit any additional Member to the Company except pursuant to the
Tax Equity Financing or as permitted under Article IX hereof, cause any
additional member to be admitted to a Tax Equity Entity or the Pinnacle Project
Company or any other subsidiary of the Company except pursuant to the Tax Equity
Financing, the Repowering Construction Financing and in accordance with the
Pinnacle Project Company’s (or such other subsidiary’s) operating agreement, or
otherwise issue, or permit the issuance of, any additional membership interests
in the Company or the Pinnacle Project Company or any other subsidiary of the
Company except pursuant to the Tax Equity Financing, the Repowering Construction
Financing and except in accordance with the Pinnacle Project Company’s (or other
subsidiary’s) operating agreement; provided that the Manager may not permit the
issuance of additional Class A Units at any time during the term of this
Agreement without having first obtained the Consent of the Class A Members;

 

(xviii)      (A) Hire any employees, enter into or adopt any bonus, profit
sharing, thrift, compensation, option, pension, retirement, savings, welfare,
deferred compensation, employment, termination, severance or other employee
benefit plan, agreement, trust, fund, policy or arrangement for the benefit or
welfare of any directors, officers or employees of the Company or the Pinnacle
Project Company or any other subsidiary of the Company, as the case may be or
(B) transfer any Company Assets or the Assets of the Pinnacle Project Company or
other subsidiary of the Company to satisfy any liabilities of any Class A Member
or its Affiliates arising from ERISA;

 

(xix)         Change the Company’s or the Pinnacle Project Company’s or any
other subsidiary of the Company’s methods of accounting as in effect on the
Effective Date, except as required by GAAP, or take any action, other than
reasonable and usual actions in the ordinary course of business or specifically
contemplated under the Tax Equity Documents or the Repowering Financing
Documents to which it is a party, with respect to accounting policies or
procedures, unless required by GAAP;

 



36

 

 

(xx)          Take any action that would result in a material breach or an event
of default, or that would permit or result in the acceleration of any obligation
or termination of any right, under any Transaction Document, which acceleration
or termination would cause a Material Adverse Effect.

 

(xxi)         Enter into: (A) any Transaction Document (other than a power
purchase agreement) or any amendment, modification, waiver or termination of any
Transaction Document, or organizational document of the Pinnacle Project Company
or any other subsidiary of the Company, including the Pinnacle Project Company’s
or other subsidiary’s limited liability company agreement, or any Licenses or
Permits, (B) any purchase order, notice to proceed or similar arrangement
contemplated under any Repowering Project Document, (C) any substitution or
replacement of any such document, (D) any Additional Project Document not
contemplated by the then current Approved Budget or that could reasonably be
expected to have a Material Adverse Effect; (E) any new agreement with an
Affiliate other than in accordance with this Agreement or amend any economic
provision or otherwise materially amend any existing contract with an Affiliate;
or (F) any power purchase agreement which involves more than $[****] or, any
material amendment, modification, substitution, extension or replacement of such
power purchase agreement;

 

(xxii)        Remove the Master Services Provider or appoint a new Person to act
in a similar capacity to the Master Services Provider or consent to or allow the
assignment by the Master Services Provider of the agreement pursuant to which
the Master Services Provider provides services to the Company, or any of its
rights or obligations thereunder, other than to an Affiliate;

 

(xxiii)       Allow the total proceeds borrowed, including, without limitation,
borrowings under the Repowering Financing Documents, to at any time exceed an
amount equal to the lesser of (a) $[***] and (b) the Construction Budget for
approved by the lenders under the Repowering Financing Documents. The
determination of the Construction Budget Project shall be made at the time of
the financial close of the Pinnacle Project.

 

(xxiv)       Use any insurance proceeds received by the Company or the Pinnacle
Project Company following damage to Company property or the Pinnacle Project
Company property for any purpose other than restoration or replacement of such
property, or, in the case of business interruption or similar insurance, to be
treated as Available Cash Flow; provided, that the Consent of the Members shall
not be required to use any insurance proceeds as required by the Repowering
Financing Documents (as reasonably determined by the Manager);

 

(xxv)        Cause the Company or cause the Company to cause the Pinnacle
Project Company or any other subsidiary of the Company to change its respective
legal form, recapitalize, liquidate, wind up or dissolve (other than in
accordance with this Agreement), or declare itself Bankrupt;

 

(xxvi)       Cause the Company or the Pinnacle Project Company or any other
subsidiary of the Company to hire legal advisors to act on such company’s
behalf; provided that all legal advisors currently used by such company as of
the Effective Date are approved;

 

(xxvii)      Enter into any agreement prohibiting or restricting the ability of
the Company or the Pinnacle Project Company or any other direct or indirect
subsidiary of the Company from authorizing or making any distributions to
Members (or the members of such entity), other than the Repowering Financing
Documents and the Tax Equity Documents; or

 



37

 

 

(xxviii)     Except as otherwise expressly provided in this Agreement, pay,
grant, authorize or approve the payment of any compensation to or for the
Manager for serving in his or her capacity as Manager.

 

(c)            Prior to the dissolution of the Company under the terms of this
Agreement, the Manager shall devote such time and effort to the Company’s
business as may be necessary to adequately promote the interests of the Company
and the mutual interests of the Members.

 

(d)            With respect to any actions described in this Agreement that
require the Consent of the Members (including, without limitation, those actions
set forth in this Section 6.2), the Manager shall use commercially reasonable
efforts to request such consent or approval from each Member no later than
thirty (30) days prior to the proposed date for the taking of such action, and
such request shall include, to the extent applicable, copies of all material
documentation relating to the proposed action. The failure of any Member to
deliver a response either approving or disapproving any action requiring the
Consent of the Members within the thirty (30) day period after such Member’s
receipt of such request shall be deemed such Member’s consent to the proposed
action.

 

Section 6.3      Removal and Election of Manager.

 

(a)            The Manager shall not have a right to resign unless and until a
successor manager is elected or appointed as specified under this Section 6.3
and assumes the obligations of the Manager under this Agreement. If the Manager
so resigns, the resigning Manager shall reasonably cooperate with the Members
and the replacement Manager to effect an orderly transition of responsibilities
and duties to the replacement Manager. Such replacement Manager shall be elected
by a majority vote of the Class B Members, subject to subparagraph (b) below.

 

(b)            The Manager will be subject to removal as Manager by Consent of
the Members (excluding any Member who is the Manager or an Affiliate of the
Manager), if the Manager (in its capacity as Manager or its capacity as
Partnership Representative) (i) has engaged in gross negligence, willful
misconduct or fraud, (ii) has intentionally violated any Law, or (iii) has
performed any action that is in breach or violation of this Agreement or any
Transaction Document to which it is a party and that has or is reasonably
expected to have a Material Adverse Effect; provided, however, that in the case
of this clause (iii), for any breach or violation other than a failure to make a
cash distribution when due under this Agreement, the Manager shall have the
opportunity to cure such breach or violation within thirty (30) days of
receiving notice of such breach; provided, further, that if such breach cannot
be cured within such period, and the Manager is proceeding with diligence to
cure such breach, the 30-day cure period shall be extended by an additional
sixty (60) days, for a total cure period of ninety (90) days; provided, further,
that during such cure period the Manager may continue as the Manager (and
Partnership Representative). In addition, the Manager shall be removed
automatically without further vote, action or notice by any Member in the event
of a Bankruptcy of the Manager, the Partnership Representative (if it is an
Affiliate of the Manager) or any Member who is an Affiliate of the Manager,
unless those Members who are not Affiliates of the Manager elect otherwise upon
written notice.

 

(c)            If the Manager is removed under subparagraph (b) above, the
Consent of the Members (excluding any Member who is the Manager or an Affiliate
of the Manager) shall be required to elect or appoint a successor Manager to
succeed to all the rights, and to perform all of the obligations, set forth for
the Manager hereunder. If the Manager is so removed, the removed Manager shall
reasonably cooperate with the Members and the replacement Manager to effect an
orderly transition of responsibilities and duties to the replacement Manager.
The Person selected as the successor Manager shall be an entity that is
experienced and reputable in operating wind facilities similar to the Pinnacle
Project and shall execute a counterpart to this Agreement.

 



38

 

 

Section 6.4      Indemnification and Exculpation.

 

(a)            To the fullest extent permitted by Law, the Manager and the
Partnership Representative and their respective officers, directors, employees
and agents shall be exculpated from, and the Company shall indemnify, from
Available Cash Flow, such Persons from and against, all Damages any of them
incur by reason of any act or omission performed or omitted by such Person in a
manner reasonably believed to be consistent with its rights and obligations
under Law and this Agreement; [***].

 

(b)            To the fullest extent permitted by Law, reasonable and documented
expenses to be incurred by an indemnified Person under this Section 6.4 shall,
from time to time, be advanced by the Company prior to the final disposition of
any matter upon receipt by the Company of an undertaking from a Person with
sufficient credit capacity to repay such amount if it shall be determined that
the indemnified Person is not entitled to be indemnified under this Agreement.

 

(c)            Provided that the same is reflected in the Approved Budget, the
Company may purchase and maintain insurance covering Damages as may be asserted
or awarded against the Persons indemnified hereunder, whether or not the Company
would have the obligation to indemnify the Person against liability for such
Damages under the provisions of this Section 6.4.

 

(d)            Monies to fund the indemnification obligations hereunder
(including advances under Section 6.4(b)) shall, (i) until the Tax Equity
Funding Date, be sourced from Available Cash Flow, and (ii) thereafter shall be
sourced by Capital Contributions from the Members pro rata based on their
respective Specified Share (and shall not limit the ability of the Company to
make distributions from Available Cash Flow pursuant to Section 5.1(a)).

 

Section 6.5      Company Reimbursement; Fund Formation Expenses. The Company
shall directly pay and reimburse the Manager for all Company Reimbursable
Expenses incurred from time to time.

 

Section 6.6      Officers.

 

(a)            Number. The officers of the Company shall be a President, a
Secretary and any number of Vice Presidents or Assistant Secretaries or other
officers (each an “Officer” and collectively “Officers”) as may be elected by
the Manager. Any two (2) or more offices may be held by the same person.

 

(b)            Election and Term of Office. The Officers of the Company shall be
elected or appointed by the Manager. Vacancies may be filled or new offices
created and filled by the Manager. Each Officer shall hold office until his
successor shall have been duly elected or appointed or until his death or until
he shall resign or shall have been removed in the manner hereinafter provided.
Election of an Officer shall not of itself create contract rights.

 

(c)            Vacancies. A vacancy in any office because of death, resignation,
removal, disqualification or otherwise, may be filled by the Manager for the
unexpired portion of the term.

 



39

 

 

(d)            Removal. Any Officer elected or appointed by the Manager may be
removed by the Manager whenever in its judgment the best interests of the
Company would be served thereby, but such removal shall be without prejudice to
the contract rights, if any, of the person so removed.

 

(e)            Duties; Standard of Care. Each Officer is only authorized to
perform the duties specifically enumerated herein or as may be specifically
assigned to such Officer in accordance with the terms of this Agreement. Each
Officer shall be subject to the same standard of care applicable to the Manager
as set forth in Section 6.2(a) in carrying out any of their relevant duties
whatsoever and shall be required to obtain the necessary prior consents for
actions specified in Section 6.2(b).

 

(f)            Indemnification of Officers. To the greatest extent allowed by
the Act, the Officers shall not be liable to the Company or any Member because
any taxing authorities disallow or adjust income, deduction or credits in the
Company tax returns. Furthermore, the Officers shall not have any liability for
the repayment of the capital contributions of any Member. In addition, the doing
of any act or the omission to do any act by the Officers the effect of which may
cause or result in loss or damage to the Company, if done in good faith and
otherwise in accordance with the terms of this Agreement, shall not subject the
Officers or their successors and assigns to any liability to the greatest extent
allowed by the Act. To the greatest extent allowed by the Act, the Company will
indemnify and hold harmless the Officers and their successors, delegees and
assigns from any claim, loss, expense, liability, action or damage resulting
from any such act or omission, including reasonable costs and expenses of
litigation and appeal of such litigation (including reasonable fees and expenses
of attorneys engaged by any of the Officers in defense of such act or omission),
but the Officers shall not be entitled to be indemnified or held harmless due
to, or arising from, their fraud, gross negligence, bad faith or willful
malfeasance. Provided that the same is reflected in the Approved Budget, the
Company may purchase and maintain insurance covering liability as may be
asserted or awarded against the Persons indemnified hereunder, whether or not
the Company would have the obligation to indemnify the Person against the
liability under the provisions hereof. Notwithstanding anything herein to the
contrary, (i) the foregoing indemnification is limited to liabilities that are
not already covered by any existing insurance policy (whether such policy is
owned by the Company or any Affiliate), (ii) such indemnity will be funded from
Available Cash Flow until the Tax Equity Funding Date, and (ii) thereafter shall
be sourced by Capital Contributions from the Members pro rata based on their
respective Specified Share and shall not limit the ability of the Company to
make distributions from Available Cash Flow pursuant to Section 5.1(a).

 

Section 6.7      Approved Budgets. The Manager shall prepare or cause to be
prepared for each Fiscal Year of the Company and the Pinnacle Project Company an
operating budget on a consolidated basis setting forth the anticipated revenues
and expenses of the Company and the Pinnacle Project Company for such Fiscal
Year. For a succeeding Fiscal Year (commencing with the fiscal year ending
December 31, 2020), the Manager shall, not later than the first day of the month
preceding the month in which the then current Fiscal Year ends (currently
November 1), submit the proposed operating budget for such succeeding Fiscal
Year to the Members for their review. If the aggregate expense amount reflected
in the proposed operating budget is not more than [***]% above the annual
spending projected in the Base Case Model for the applicable Fiscal Year and
[***]% the aggregate expense amount reflected in the Approved Budget for the
previous Fiscal Year (and in each case, does not include expenditures exceeding
$[***] in aggregate of a type not included in the Base Case Model for the
applicable Fiscal Year or in the Approved Budget for the previous Fiscal Year,
as the case may be), then the Consent of the Members shall not be required and
such proposed operating budget shall be deemed approved by all of the Members.
If such Consent of the Members is required and if either the Consent of the
Members is received or if no Member objects to such proposed operating budget by
the last day of the month preceding the month in which the then current Fiscal
Year ends (currently November 30), then not later than such date, such operating
budget shall be deemed approved by all of the Members (each budget as attached
hereto, approved or deemed approved, an “Approved Budget”). If the Consent of
the Members is required and not obtained as provided above, then the Manager
shall prepare or cause to be prepared a revised operating budget, which shall be
submitted to the Members for their approval as set forth in the preceding
sentences, and, upon final approval of such operating budget by the Consent of
the Members, such budget shall become an Approved Budget hereunder. To the
extent that amounts relating to any items of a proposed budget are not approved,
the corresponding amounts for the items in the previous Fiscal Year’s Approved
Budget will continue as part of the Approved Budget for such year, until a more
current amount for such item is approved in accordance with this Section 6.7.
The Manager may from time to time during the Fiscal Year propose to amend the
Approved Budget to decrease expected expenditures, or, subject to
Section 6.2(b)(xiv), to increase expected expenditures and as so amended, any
such amended budget shall be the Approved Budget hereunder.

 



40

 

 

ARTICLE 7
RIGHTS AND RESPONSIBILITIES OF MEMBERS

 

Section 7.1      General. The rights and responsibilities of the Members shall
be as provided in the Delaware Certificate, this Agreement and the Act.

 

Section 7.2      Member Consent. Except as provided in Section 6.2(b) and as
otherwise expressly provided in this Agreement, the Consent of the Members shall
constitute the approval by, or the authorization of, any action by or on behalf
of the Company that requires a vote, consent, approval or action of or an
election by the Members; provided, that, without the prior written approval of
each Member adversely affected thereby, no such consent shall (a) modify the
limited liability of a Member; (b) require a Member to provide funds to the
Company, by loan, contribution or otherwise (or amend any of the conditions to
making any loan or contribution); (c) alter the interest of any Member in
Capital Accounts, Company Items, PTCs, distributions of Available Cash Flow; or
(d)  amend, supplement or otherwise modify Section 6.2(b), or this Section 7.2,
or, in each case, any of the definitions of capitalized terms used therein.

 

Section 7.3      Member Liability.

 

(a)            To the fullest extent permitted under the Act and any other
applicable Law as currently or hereafter in effect, no Member shall have any
personal liability whatsoever, whether to the Company or to its creditors for
the debts, obligations, expenses or liabilities of the Company, whether arising
in contract, tort or otherwise, which shall be solely the debts, obligations,
expenses or liabilities of the Company, or for any of its losses, in excess of
the value of such Member’s Capital Account, except as expressly provided herein.

 

(b)            A Member shall be liable only to make its Capital Contributions
as provided herein and, other than as specifically provided in Section 12.3,
shall not be required to restore a deficit balance in its Capital Account.
Except as provided in Section 3.3 no Member shall be required to make any
additional contributions or to lend any funds to the Company. The failure of the
Company to observe any formalities or requirements relating to the exercise of
its powers or management of its business or affairs under this Agreement or the
Act shall not be grounds for imposing personal liability on the Members or the
Manager for liabilities of the Company.

 



41

 

 

(c)            To the fullest extent permitted by Law, each Member and its
respective officers, directors, managers, employees and attorneys shall be
exculpated from, and the Company shall indemnify, defend and hold harmless such
Persons from and against, all Damages from Third Parties that result by virtue
of the Member’s ownership of its Membership Interest; provided, however, that
this indemnity does not apply: (i) to Damages that are attributable to the
proven gross negligence, willful misconduct or fraud of such Person, violation
of Law or breach of such Member’s obligations under this Agreement, or (ii) to a
Member acting in a capacity other than solely as a Member, in the event that any
such Claim is asserted against any Member in its capacity in more than one role
(such as, for the avoidance of doubt, the Class A Member’s role as Member and
Manager).

 

(d)            To the fullest extent permitted by Law, reasonable and documented
expenses actually incurred by an indemnified Person under this Section 7.3
shall, from time to time, be advanced by or on behalf of the Company from
Available Cash Flow, prior to the final disposition of any matter upon receipt
by the Company of an undertaking from a Person with sufficient credit capacity
to repay such amount if it shall be determined that the indemnified Person is
not entitled to be indemnified under this Agreement.

 

Section 7.4      Withdrawal. Except as otherwise provided in this Agreement, no
Member shall be entitled to: (a) voluntarily withdraw or resign from the
Company; (b) withdraw any part of such Member’s Capital Contributions from the
Company; (c) demand the return of such Member’s Capital Contributions; or
(d) receive property other than cash in return for such Member’s Capital
Contribution.

 

Section 7.5      Member Compensation. No Member shall receive any interest,
compensation or drawing with respect to its Capital Contributions or its Capital
Account or for services rendered on behalf of the Company or otherwise in its
capacity as a Member, except as otherwise provided in this Agreement.

 

Section 7.6      Other Ventures. Notwithstanding any other provision of this
Agreement or any duty existing at law or in equity, the Members and their
respective Affiliates at any time and from time to time may engage in and
possess interests in other business ventures of any and every type and
description, including other business ventures competitive with, or of the same
type and description as, the Company and the Pinnacle Project Company,
independently or with others, as long as such venture does not cause the
Pinnacle Project Company to cease to hold any Energy Regulatory Approval or to
become subject to regulation under PUHCA, other than with respect to regulations
pertaining to maintaining EWG status, in each case with no obligation to offer
to the Pinnacle Project Company, the Company, any Member or any of their
respective Affiliates the right to participate in, or share the results or
profits of, those activities (even if those activities may be made possible or
more profitable by reason of the Company’s or the Pinnacle Project Company’s
activities), except any activity that would cause a Member to be a Related
Party.

 



42

 

 

Section 7.7      Confidential Information.

 

(a)            With respect to each of the Company, the Members and the Manager,
except to the extent necessary for the exercise of its rights and remedies and
the performance of its obligations under this Agreement, the Company, such
Member and the Manager will not itself use or intentionally disclose (and will
not permit the use or disclosure by any of its Affiliates, any of the officers,
directors or employees of it or its Affiliates (collectively,
“Representatives”), or any of its advisors, counsel and public accountants
(collectively, “Advisors”)), directly or indirectly, any of the terms and
conditions of the Transaction Documents, this Agreement or other information in
respect of the transactions contemplated hereby (“Confidential Information”);
provided, that (i) the Company, any such Member, the Manager and its Affiliates,
Representatives and Advisors may use and disclose Confidential Information to
its Affiliates, Representatives and Advisors and to the Company, any other
Member, the Manager and its Affiliates, Representatives and Advisors provided
such use or disclosure is in connection with its administration of its interests
under this Agreement, (ii) the Company, any such Member, the Manager and its
Affiliates, Representatives and Advisors may disclose Confidential Information
to any Governmental Authority having jurisdiction over the Company, such Member,
the Manager or its Affiliates or as may be required by law, (iii) the Company,
any such Member, the Manager and its Affiliates, Representatives and Advisors
may use and disclose Confidential Information that (A) has been publicly
disclosed or is publicly known (other than by the Company, such Member, the
Manager or any of its Affiliates, Representatives or Advisors in breach of this
Section 7.7), (B) has come into the possession of the Company, such Member, the
Manager or any of its Affiliates, Representatives or Advisors other than from
the Company, another Member or a Person acting on such other Member’s behalf or
the Manager under circumstances not involving to the knowledge of the Company,
such Member or the Manager any breach of any confidentiality obligation, or
(C) has been independently developed by the Company, such Member, the Manager or
any of its Affiliates, Representatives or Advisors without use of information
obtained under this Agreement, (iv) to the extent that such disclosure is
(A) required by law, a subpoena or any other applicable legal process or (B) by
request of any Governmental Authority having jurisdiction over such Party or its
Affiliates, any stock exchange on which such Party’s or its Affiliates
Securities are traded or any self-regulatory body having jurisdiction over such
Party (including, to the extent applicable, the Financial Industry Regulatory
Authority, Inc.), the Company, such Member, the Manager or its Affiliates may
disclose Confidential Information provided that in such case the Company, such
Member and the Manager shall, unless otherwise prohibited by law, (1) give
prompt notice to the Company, the other Members or Manager that such disclosure
is or may be required and (2) cooperate in protecting such confidential or
proprietary nature of the Confidential Information which must so be disclosed;
provided that no such notification shall be required in respect of any
disclosure to FERC, any Energy Regulatory Authority or bank, insurance or
financial industry regulatory authorities having jurisdiction over the Company,
such Member, the Manager or its Affiliates, (v) disclosures to lenders,
potential lenders, potential tax equity investors or other Persons providing
financing to the Company or the Pinnacle Project Company or any other subsidiary
of the Company or to their respective representatives and advisors, the Company,
any Member, the Manager or its Affiliates and potential purchasers of equity
interests in the Company, the Company, any Member, the Manager or its Affiliates
are permitted, any person to which such Member sells or offers to sell its
investment in the Company or any portion thereof, if such Persons have agreed to
abide by the terms of this Section 7.7 or have otherwise entered into an
agreement with restrictions on disclosure substantially similar to the terms of
this Section 7.7 (or in the case of advisors, are otherwise bound by
professional or legal obligations of confidentiality), (vi) the Company, any
such Member, the Manager and its Affiliates, Representatives and Advisors may
disclose Confidential Information, and make such filings, as may be required by
this Agreement or the Transaction Documents, (vii) any Member which is an
insurance company or an Affiliate thereof may disclose such information to the
National Association of Insurance Commissioners and any rating agency requiring
access to its portfolio, (viii) any Member and its Affiliates, Representatives
and Advisors may disclose Confidential Information relating to the Pinnacle
Project (but not Confidential Information relating to any other Member) to
lenders, potential lenders, potential tax equity investors or other Persons
providing financing to any Person developing or proposing to develop or
construct the Pinnacle Project and potential purchasers of equity interests in
such Person or potential power or REC purchasers from such Persons, or to any
Person in connection with the operation of the Pinnacle Project if, in each case
described in this clause (viii), such Persons have agreed to abide by the terms
of this Section 7.7 or have otherwise entered into a Contract with restrictions
on disclosure substantially the same (and for not less than two (2) years in
duration) as the terms of this Section 7.7 (or in the case of Advisors, are
otherwise bound by professional or legal obligations of confidentiality), and
(ix) any such Member may disclose Confidential Information to the IRS or any
state taxing authority in connection with any communication regarding the tax
consequences of the Pinnacle Project, the Pinnacle Project Company’s ownership
and operation of the Pinnacle Project or such Member’s ownership of an interest
in the Company; provided that such Member shall, as soon as practicable, notify
the other Members of such disclosure, furnish a copy of any written material
provided to the IRS or any state taxing authority to the other Members and, if
practicable, afford the other Members reasonable opportunity to comment on the
proposed disclosure (but for the avoidance of doubt the other Members will not
have the right to consent to such proposed disclosure). A Member’s obligations
pursuant to this Article VII shall survive the Transfer of its Units.

 



43

 

 

 

(b)            The foregoing obligations shall not apply to the tax treatment or
tax structure of the transactions contemplated hereby and each Member (and any
employee, representative, or agent of any Member) may disclose to any and all
Persons of any kind, the tax treatment and tax structure of the transactions
contemplated hereby and all other materials of any kind (including opinions or
other tax analysis) that are provided to any Member relating to such tax
treatment and tax structure (all such information that may be disclosed being
the “Tax Information”). However, any such Tax Information is required to be kept
confidential to the extent necessary to comply with any applicable securities
laws. The preceding sentences are intended to cause the transactions
contemplated hereby not to be treated as having been offered under conditions of
confidentiality for purposes of Treasury Regulations Sections 1.6011 4(b)(3) and
301.6111 2(a)(2)(ii) and shall be construed in a manner consistent with such
purpose. For purposes of this provision, the Tax Information includes only those
facts that may be relevant to understanding the purported or claimed U.S.
federal income tax treatment or tax structure of the transactions contemplated
hereby and, to eliminate any doubt, therefore specifically does not include
information that either reveals or standing alone or in the aggregate with other
information so disclosed tends of itself to reveal or allow the recipient of the
information to ascertain the identity of the Company or any Member or the
Class B Member (or potential member), or any other third parties involved in any
of the transactions contemplated hereby or any other potential transactions with
any of the foregoing.

 

(c)            Except as otherwise permitted by this Section 7.7, no Member
shall include in a press release or otherwise disclose (other than as required
to be included in a filing to FERC, any Energy Regulatory Authority or any bank,
insurance or financial industry regulatory authority having jurisdiction over
such Member, its affiliates or permitted transferees) the name of any Member as
an equity investor or potential equity investor or the name of any tax equity
investor without the prior written consent of such Member or such tax equity
investor which consent shall not be unreasonably withheld.

 

(d)            If the Company or any subsidiary thereof is required at any time
to make any regulatory filing to the FERC or any Energy Regulatory Authority
that identifies by name, or otherwise relates specifically to, any Member or any
of its affiliates or permitted transferees, then the Company shall submit (or
the Company shall cause its subsidiary to submit) an advance draft of such
regulatory filing to such Member or its affiliate or permitted transferee, as
applicable, as early as practicable in advance of the specified deadline imposed
by FERC or such Energy Regulatory Authority or its regulations. Such Member (or
its affiliate or permitted transferee, as applicable) shall have the right to
provide comments to such regulatory filing as it relates to such Member (or its
affiliate or permitted transferee), and the Company or its subsidiary shall
incorporate or accommodate, prior to submitting such filing, such comments
timely received. A Member’s failure to promptly provide such comments shall
constitute approval of the making of such regulatory filing by the Company or
subsidiary thereof.

 



 44 

 

 

(e)            If any Member is required at any time to make any regulatory
filing (other than a filing to any bank, insurance or financial industry
regulatory authority having jurisdiction over such Member or its affiliates)
that identifies by name, or otherwise relates specifically to, any other Member,
then such Member shall submit an advance draft of the relevant portions of such
regulatory filing to such other Member. Such other Member shall have the right
to provide comments to such regulatory filing as it relates to such other
Member, and the Member making such filing shall incorporate or accommodate,
prior to submitting such filing, such reasonable comments. The Parties
acknowledge and agree that from time to time a Member may be required to submit
a regulatory filing or reporting that may be subject to the Freedom of
Information Act.

 

Section 7.8     Company Property. All property owned by the Company, whether
real or personal, tangible or intangible and wherever located, shall be deemed
to be owned by the Company, and no Member, individually, shall have any
ownership of such property.

 

ARTICLE 8
ADMINISTRATIVE AND TAX MATTERS

 

Section 8.1     Intent for Income Tax Purposes. The Members intend that the
Company be treated as a partnership for federal, state and local income tax
purposes and that it be operated in a manner consistent with such treatment, but
that the Company not be operated or treated as a “partnership” for any other
purpose, including, but not limited to, Section 303 of the Federal Bankruptcy
Code, and the provisions of this Agreement may not be construed to suggest
otherwise.

 

Section 8.2     Books and Records; Bank Accounts; Company Procedures.

 

(a)            The Company’s books of account shall be prepared and maintained
in accordance with GAAP for the type of business of the Company. The Manager
shall cause to be kept, at the principal place of business of the Company, full,
proper, complete and accurate ledgers and other books of account and records of
all receipts and disbursements and other financial activities of the Company in
accordance with prudent business practices and as required by Law, including the
following documents:

 

(i)            A copy of the Delaware Certificate and all certificates of
amendment thereto, together with executed copies of any powers of attorney
pursuant to which any certificate has been executed;

 

(ii)            Copies of the Company’s and the Pinnacle Project Company’s and
each other Company subsidiary’s federal, state and local income tax or
information returns and reports, if any, for the six (6) most recent Taxable
Years or, if later, until the statute of limitations expires on any IRS, state,
or local tax audit of such returns or reports;

 

(iii)            Copies of this Agreement and all amendments thereto;

 

(iv)            Copies of the formation documents and operating agreement of the
Pinnacle Project Company and each other subsidiary of the Company;

 



 45 

 

 

(v)            Financial statements, including a balance sheet and statements of
income (or loss), of the Company for, to the extent applicable, each of the six
(6) most recent Fiscal Years, including quarterly and monthly internal financial
statements of the Company;

 

(vi)            The Company’s books and records for at least the current and, to
the extent applicable, the past three (3) Fiscal Years;

 

(vii)            the Register;

 

(viii)            minutes of meetings of the Members; and

 

(ix)            copies of all Transaction Documents.

 

(b)            The books of account of the Company shall be (i) maintained on
the basis of a Fiscal Year and (ii) maintained on an accrual basis in accordance
with GAAP.

 

(c)            Funds of the Company shall be deposited in such banks or other
depositories, and withdrawals from any such depository shall be made as
determined by the Manager. All monies in bank accounts shall be retained in cash
or invested in Permitted Investments.

 

(d)            The Manager shall cause the Company to maintain its existence
separate and distinct from any other Person, including causing the Company to
take the following actions:

 

(i)            maintaining in full effect its existence, rights and franchises
as a limited liability company under the laws of its jurisdiction of formation
and obtaining and preserving its qualification to do business in each
jurisdiction in which such qualification is or will be necessary to protect the
validity and enforceability of its applicable operating agreement and each other
Contract necessary or appropriate to properly administer its applicable
operating agreement and permit and effectuate the transactions contemplated in
its applicable operating agreement;

 

(ii)            conducting its affairs separately from those of the Manager and
its Affiliates and maintaining accurate and separate books and records;

 

(iii)            acting solely in its own limited liability company name and not
that of any other Person, including the Manager and its Affiliates;

 

(iv)            not holding itself out as having agreed to pay, or as being
liable for, the obligations of any other Person;

 

(v)            not commingling its Assets with those of any other Person;

 

(vi)            observing all limited liability company formalities required in
this Agreement and the Delaware Certificate;

 

(vii)            paying the salaries of its own employees, if any;

 

(viii)            not acquiring obligations of its Members, the Manager or their
respective Affiliates;

 



 46 

 

 

(ix)            holding itself out as a separate entity; and

 

(x)            correcting any known misunderstanding regarding its separate
identity.

 

Section 8.3     Information and Access Rights. The Members and their respective
agents also will have the right, at their sole risk and expense and upon
reasonable prior notice to the Manager, to inspect the Pinnacle Project, and the
Company’s Assets at any time and to audit, examine and make copies of all
relevant documents, books and records of the Company no more than twice per
Taxable Year. Any such inspection will be conducted during normal business hours
and so as not to unreasonably interfere with the business of the Manager. The
foregoing rights may be exercised through any agent or employee of such Member
designated in writing by it or by an independent public accountant, engineer,
attorney or other consultant so designated. Any inspection of Pinnacle Project
shall be subject to all restrictions and conditions included in the operating
agreement of the Pinnacle Project Company.

 

Section 8.4     Reports. The Manager shall, at the Company’s expense, deliver,
or caused to be delivered, to each Member, the following reports, information
and consolidated financial statements for the Company and its consolidated
subsidiaries, at the times indicated below:

 

(a)            Annually, within [***] days after the end of each Fiscal Year
(and, for the avoidance of doubt, the first such Fiscal Year for which financial
statements shall be delivered shall be the Fiscal Year ending December 31,
2020), unaudited consolidated financial statements for the Company and its
consolidated subsidiaries prepared on a GAAP basis effective as of the end of
the immediately-preceding year, including a consolidated balance sheet and
consolidated statements of income, Members’ equity and changes in cash flows;

 

(b)            Quarterly within [***] days after the end of each Fiscal Quarter
other than the fourth Fiscal Quarter, unaudited quarterly consolidated financial
statements of the Company and its consolidated subsidiaries for the Fiscal
Quarter and portion of the Fiscal Year then ended (including a balance sheet,
income statement, statement of cash flows and statement of changes in Member’s
capital schedule) all in reasonable detail and fairly presenting the
consolidated financial position of the Company as of the end of such quarter,
prepared on a GAAP basis, subject to lack of footnotes and normal year-end
adjustment;

 

(c)            Promptly following any request therefor, such other reports and
information in the possession of the Manager as reasonably requested by the
Members and such other reports reasonably requested by and paid for by the
requesting Member to the extent external costs are incurred with respect to the
preparation of such reports;

 

(d)            Promptly after such delivery, copies of all material reports or
(without duplication of any other provisions of this Section 8.4) material
notices delivered to or by the Company or the Pinnacle Project Company or any
other subsidiary of the Company under any Transaction Document;

 

(e)            [***] reports detailing for the Company and the Pinnacle Project
(i) total expenditures, including Company Reimbursable Expenses, incurred by the
Company; (ii) the amount of loan funds remaining under the Repowering
Construction Financing; (iii) the amount of Capital Contributions of each Member
expended and projected to be required in the ensuing ninety (90) day period; and
(iv) the total equity percentages held in the Company by each of the Members at
that time and as are projected based upon the aforesaid projected Capital
Contributions; and

 



 47 

 

 

(f)            Within thirty (30) days after renewal, certificates of insurance
evidencing fire, liabilities, workers’ compensation and other forms of insurance
owned or held by or on behalf of the Company or the Pinnacle Project Company,
and promptly following receipt, any notices of nonpayment of premium, nonrenewal
or cancellation; and

 

(g)            [***], a copy of: (i) any amendment, modification, waiver or
termination of any Transaction Documents, (ii) any new, or substitution or
replacement of a Transaction Document; (iii) any new Contract between the
Company or the Pinnacle Project Company or any other subsidiary of the Company
and an Affiliate thereof and any amendment or modification of any existing
Contract between the Company or the Pinnacle Project Company or any other
subsidiary of the Company and an Affiliate thereof; and (iv) any new Contract
having a term in excess of one year, or providing for payments by, or revenues
to, the Company or the Pinnacle Project Company or any other subsidiary of the
Company [***].

 

Section 8.5     Permitted Investments.

 

(a)            All cash of the Company may only be invested and reinvested in
one of the following investment alternatives (“Permitted Investments”):

 

(i)            Direct obligations of the United States of America (including
obligations issued or held in book-entry form on the books of the Department of
the Treasury of the United States of America) or obligations the timely payment
of the principal of and interest on which are fully guaranteed by the United
States of America;

 

(ii)            Obligations, debentures, notes or other evidence of Indebtedness
issued or guaranteed by any of the following: Export-Import Bank of the United
States, Federal Housing Administration or other agency or instrumentality of the
United States;

 

(iii)            Interest-bearing demand or time deposits (including
certificates of deposit) that are either (A) insured by the Federal Deposit
Insurance Corporation, or (B) held in banks and savings and loan associations,
having general obligations rated at least “A-” or equivalent by S&P and Moody’s,
or if not so rated, secured at all times, in the manner and to the extent
provided by Law, by collateral security described in clauses (i) or (iii) of
this Section 8.5(a), of a market value of no less than the amount of moneys so
invested;

 

(iv)            Obligations of any state of the United States or any agency or
instrumentality of any of the foregoing which are rated at least “AA” by S&P or
at least “Aa” by Moody’s;

 

(v)            Commercial paper rated (on the date of acquisition thereof) at
least “A-1” or “P-1” or equivalent by S&P or Moody’s, respectively (or an
equivalent rating by another nationally recognized credit rating agency of
similar standing if neither of such corporations is then in the business of
rating commercial paper), maturing not more than ninety (90) days from the date
of creation thereof but excluding any such commercial paper issued by any Member
or any Affiliate of the Manager;

 

(vi)            Money market mutual funds that are registered with the
Securities and Exchange Commission under the Investment Company Act of 1940, as
amended, and operated in accordance with Rule 2a-7 and that at the time of such
investment are rated “Aaa” by Moody’s and/or “AAA” by S&P, including such funds
for which the Trustee or an affiliate provides investment advice or other
services, each of which must have capital in excess of $[***] and at no point in
time will aggregate investments under this Section 8.5(a)(vi) constitute more
than [***]% of any such fund’s capital; or

 



 48 

 

 

(vii)            Any other investments agreed to by the Members and the Manager.

 

Section 8.6     Tax Elections.

 

(a)            The Manager shall make the following federal income tax elections
on the appropriate Company tax returns:

 

(i)            To the extent permitted under Code Section 706, to elect the
calendar year as the Company’s Taxable Year;

 

(ii)            To elect the accrual method of accounting;

 

(iii)            To elect to amortize any organizational and start-up expenses
of the Company ratably over a period of one hundred eighty (180) months as
permitted by Code Section 709(b); and

 

(iv)            If a valid election to adjust the basis of the Company’s
properties under Code Section 754 is not already in effect, to elect and to
reelect, as necessary, pursuant to Code Section 754, to adjust the basis of the
Company’s properties, including for any Taxable Year in which a distribution of
the Company’s property as described in Code Section 734 occurs, or a transfer of
a Membership Interest as described in Section 743 of the Code occurs.

 

The Manager shall not make, or cause the Company or the Pinnacle Project Company
or any other subsidiary of the Company (to the extent the Company has (directly
or indirectly) management authority for the Pinnacle Project Company or for such
subsidiary) to make, any tax election for the Company or the Pinnacle Project
Company or any other subsidiary of the Company, except as otherwise provided
herein, without the Consent of the Members if such tax election would materially
affect the economic consequences to the Class A Members as set forth in the Base
Case Model. The Manager, with the Consent of the Members, may elect to extend
the time for filing any Company tax return as provided for under the Code and
applicable state statutes. Neither the Company nor any Member may make an
election for the Company to be excluded from the application of the provisions
of subchapter K of chapter 1 of subtitle A of the Code or any similar provisions
of applicable state Law. No Member, Manager, officer or agent of the Company is
authorized to, or may, file IRS Form 8832 (or alternative or successor form) to
elect to have the Company or the Pinnacle Project Company or any other
subsidiary of the Company classified as an association taxable as a corporation
for federal income tax purposes under Treasury Regulations Section 301.7701-3.
The Manager shall, in addition, affirmatively take such action within its
control as may be necessary or required to maintain the status of the Company as
a partnership for federal, state and local income tax purposes.

 

Section 8.7     Partnership Representative and Company Tax Filings.

 



 49 

 

 

(a)            The Class A Member is hereby appointed by the Members as the
initial “partnership representative” of the Company pursuant to
Section 6223(a) of the Code (the “Partnership Representative"). In the event of
resignation or removal of Manager pursuant to Section 6.3, the replacement
Manager shall nominate a Member to become the new Partnership Representative and
such Member shall become the new Partnership Representative. In the event of any
pending tax action, investigation, claim or controversy involving the Company
which proposes or may result in an adjustment to any item reported on a federal
tax return, the Partnership Representative, shall keep the other Members fully
and timely informed by written notice of any audit, administrative or judicial
proceedings, meetings or conferences with the IRS or other similar matters that
come to its attention in its capacity as Partnership Representative.
Furthermore, the Members shall have the right to review and comment on any
submissions to the IRS, and attend and jointly participate in any meetings or
conferences with the IRS at their own expense. Each Member agrees to promptly
provide to the Partnership Representative any information requested by the
Partnership Representative so as to enable the Company to make any election
under Section 6225 or 6226 of the Code, comply with any documentation
requirements in connection with any such election, and modify any “imputed
underpayment” within the meaning of Code Section 6225.

 

(b)            The Partnership Representative shall not take any action
contemplated by Code Sections 6225 through 6234 unless the Partnership
Representative has first given the Members timely written notice of the
contemplated action. For any issue or matter relating to any Taxable Year, the
Partnership Representative shall not, without the consent of each Member,

 

(i)            commence a judicial action with respect to a federal income tax
matter or appeal any adverse determination of a judicial tribunal; (ii) enter
into a settlement agreement with the IRS relating to any Company Item for any
Taxable Year; (iii) file any request contemplated in Sections 6225 and 6234 of
the Code; or (iv) enter into an agreement extending the period of limitations
with respect to the Company. Any cost or expense incurred by the Partnership
Representative in connection with its duties, including, if relevant, the
preparation for or pursuance of administrative or judicial proceedings, shall be
paid by the Company.

 

(c)            Any taxes, penalties, and interest payable by the Company or any
fiscally transparent entity in which the Company owns an interest under Code
Sections 6221 through 6235 will be treated as specifically attributable to the
Members, and the Partnership Representative will use reasonable best efforts to
allocate the burden of (or any diminution in distributable proceeds resulting
from) any such taxes, penalties or interest to those Members to whom such
amounts are specifically attributable (whether as a result of their status,
actions, inactions or otherwise), as determined by the Partnership
Representative; provided, however, that in the event a Member disagrees with the
Partnership Representative's allocation of the burden of (or any diminution in
distributable proceeds resulting from) any such taxes, penalties or interest,
then the Members and the Partnership Representative shall jointly select an
accounting firm to review and determine the appropriate allocation, which
allocation shall be binding on the Partnership Representative and the Members.
In connection with the foregoing, to the extent that the Company is assessed
amounts under Section 6221(a) of the Code, each current or former Member to
which the assessment relates will remit to the Company, within thirty (30) days’
written notice by the Partnership Representative, an amount equal to such
Member’s allocable share of the assessment, including such Member’s allocable
share of any interest imposed on the Company.

 

(d)            Tax Returns.

 

(i)            Preparation of Tax Returns. The Partnership Representative shall
prepare, or cause to be prepared by the Certified Public Accountant, and timely
file (on behalf of the Company) all federal, state and local tax returns
required to be filed by the Company. Each Member shall furnish to the
Partnership Representative all pertinent information in its possession relating
to the Company’s operations that is reasonably necessary to enable the Company’s
tax returns to be timely prepared and filed.

 



 50 

 

 

(ii)            Furnishing Returns. The Partnership Representative shall use
commercially reasonable efforts to furnish to the Members, (A) by no later than
March 10th of each year, an estimate of all items of Company income, gain, loss,
deduction, and credit (including PTCs) of the Company and the Members’
respective allocable shares thereof expected by the Partnership Representative
to be reported on the Tax Return to be filed by the Partnership Representative
for the immediately preceding Taxable Year, and (B) by no later than June 30 of
each Taxable Year (or, if earlier, thirty (30) days prior to the date on which
the Partnership Representative intends to file the Tax Return), the Tax Return
proposed to be filed by the Partnership Representative.

 

(iii)            Costs of Preparation. The Company shall bear the costs of the
preparation and filing of its returns, including the fees of the independent
public accounting firm.

 

(e)            The provisions of this Article VIII will survive the termination
of the Company or the termination of any Member’s interest in the Company and
will remain binding on the Member for the period of time necessary to resolve
with the IRS or other federal tax agency any and all federal income tax matters
relating to the Company that are subject to Code Sections 6221 through 6235.

 

(f)            Additional Requirements for an Indemnified Tax Claim.

 

(i)            The Partnership Representative will notify the other Members of
(A) any written communication it receives from the IRS, the Pinnacle Project
Company, any other subsidiary of the Company, or a Tax Equity Entity that, if
sustained may require a Member to make a contribution to the Company or
otherwise indemnify another Member or any counterparty to any Tax Equity
Document or Pinnacle Project Company (an “Indemnified Tax Claim”).

 

(ii)            For any issue or matter relating to any Taxable Year, the
Partnership Representative shall not, without the consent of each Member,
(i) control any IRS audit (including selection of counsel); (ii) commence a
judicial action or appeal any adverse determination of a judicial tribunal; or
(iii) enter into a settlement agreement with the IRS, with respect to an
Indemnified Claim.

 

Section 8.8     Financial Accounting. Each Member may report the transactions
contemplated hereby for financial accounting purposes in such manner as the
Member and its accountants may determine appropriate.

 

Section 8.9     Membership Interest Legend.

 

(a)            Until (i) the securities representing ownership of membership
interests in the Company are effectively registered under the Securities Act, or
(ii) the holder of such securities delivers to the Company a written opinion of
counsel of such holder to the effect that such legend is no longer necessary
under the Securities Act, the Company will cause each certificate representing
its securities to be stamped or otherwise imprinted with the following legend:

 

THE MEMBERSHIP INTEREST REPRESENTED BY THIS CERTIFICATE HAS NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER THE SECURITIES LAW OF ANY
STATE. SUCH MEMBERSHIP INTEREST MAY NOT BE SOLD OR TRANSFERRED UNLESS
SUBSEQUENTLY REGISTERED OR UNLESS AN EXEMPTION FROM REGISTRATION IS AVAILABLE.

 



 51 

 

 

(b)            The Company will also cause each certificate representing its
securities to be stamped or otherwise imprinted with the following legend:

 

THE MEMBERSHIP INTEREST AND UNITS REPRESENTED BY THIS CERTIFICATE ARE, AND SHALL
BE, FOR ALL PURPOSES, “CERTIFIED SECURITIES” UNDER AND GOVERNED BY ARTICLE 8
(INCLUDING SECTION 8 103(c) THEREOF) AND ALL OTHER PROVISIONS OF THE
UNIFORM COMMERCIAL CODE IN EFFECT FROM TIME TO TIME IN THE STATE OF DELAWARE.

 

Section 8.10     Representations, Warranties and Covenants of the Members. Each
Member, severally but not jointly, represents, warrants, and with respect to
clauses (f) and (g) below, covenants to the Company and each other Member with
respect to itself only, that: (I) (x) the following statements are true and
correct as of, with respect to the Member, the Effective Date, (y) the following
statements are true and correct as of, with respect to any other Person
hereafter admitted as a Member pursuant to this Agreement, the date such Person
is so admitted as a Member, and (II) with respect to clauses (f) and (g) below,
shall be true and correct at all times that such Person is a Member:

 

(a)            It is an entity duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization.

 

(b)            It has the full right, power and authority to perform its
obligations hereunder.

 

(c)            The execution and delivery of this Agreement by the Member and
the consummation by such Member of the transactions contemplated hereby have
been duly authorized by all necessary entity action required on the part of such
Member, its respective members and their respective managing members (as
applicable). This Agreement has been duly executed and delivered by such Member.
This Agreement is a legal valid and binding obligation of such Member
enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting creditors’ rights generally and by general equitable principles.

 

(d)            It has such sophistication, knowledge and experience in financial
and business matters that it is capable of evaluating the merits, risks and
suitability of entering into the Transaction. It is acquiring its Membership
Interest for its own account and not as a nominee or agent. It understands its
Membership Interest have not been, and will not be, registered under the
Securities Act and are being acquired in a transaction not involving a public
offering by reason of a specific exemption from the registration provisions of
the Securities Act, the availability of which depends upon, among other things,
the bona fide nature of each Member’s investment intent and the accuracy of the
Members’ respective representations as expressed herein. It understands that no
public market now exists for the Membership Interests or any of the securities
of the Company and that neither the Company nor any Member or Affiliate thereof
has made any assurances that a public market will ever exist for the Membership
Interests or the Company’s securities.

 

(e)            It has discussed the Transaction and the accounting and tax
treatment that it intends to accord the Transaction with its independent
advisors. It is solely responsible for deciding to enter into the Transaction
and has not relied on any other party (save for any representations made in this
Agreement), other than its independent advisors, in respect of the accounting or
tax treatment to be applied to the Transaction, or the overall suitability of
the Transaction. It is an “accredited investor” within the meaning of
Rule 501(a)(1), (2), (3) or (7) of the Securities Act, and is able to bear the
economic risk of losing its entire investment in the Company.

 



 52 

 

 

(f)            It will report the Transaction in accordance with this Agreement
and its own applicable regulatory requirements, including the accounting and tax
treatment to be accorded to the Transaction.

 

(g)            It is not now and it shall not become a Disqualified Entity or
Related Party.

 

(h)            That no part of the aggregate Capital Contributions made by such
Member and used by such Member to acquire any Units, constitutes Assets of any
“employee benefit plan” within the meaning of Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), or other “benefit
plan investor” (as defined in U.S. Department of Labor Reg. §§ 2510.3-101 et
seq. and Section 3(42) of ERISA) or Assets allocated to any insurance company
separate account or general account in which any such employee benefit plan or
benefit plan investor (or related trust) has any interest.

 

(i)            It (or, if it is a disregarded entity for federal income tax
purposes, the Person treated for federal income tax purposes as the owner of its
assets) is a “United States person” as defined in Section 7701(a)(30) of the
Code and is not subject to withholding under Section 1446 of the Code.

 

(j)            It will not take any action or change its status if such action
or change would result in a breach of a Company covenant or is otherwise
prohibited by the terms of the Transaction Documents.

 

Section 8.11     Survival. The representations, warranties and covenants herein
shall be continuing agreements of the Members that made them and shall survive
the termination of this Agreement and the Company.

 

ARTICLE 9
TRANSFERS OF INTERESTS; PURCHASE OPTION

 

Section 9.1     Transfer Restrictions. A Member may not Transfer or Encumber all
or any portion of its Membership Interest, except in strict accordance with this
Article IX. References in this Agreement to Transfers or Encumbrances of a
“Membership Interest” shall also refer to Transfers or Encumbrances of a portion
of a Membership Interest. Any attempted Transfer or Encumbrance of any
Membership Interest, other than in strict accordance with this Article IX, shall
be, and is hereby declared, null and void ab initio. The Members agree that a
breach of the provisions of this Article IX may cause irreparable injury to the
Company and to the other Members for which monetary damages (or other remedy at
Law) are inadequate in view of (a) the complexities and uncertainties in
measuring the actual damages that would be sustained by reason of the failure of
a Member to comply with such provision and (b) the uniqueness of the Company’s
business and the relationship among the Members. Accordingly, the Members agree
that the provisions of this Article IX may be enforced by specific performance.

 

Section 9.2     Permitted Transfers. A Member may Transfer all or part of its
Units (and Membership Interest represented thereby) to a Person that is not a
Disqualified Transferee, provided that it satisfies the requirements of
Section 9.3. Notwithstanding anything in this Section 9.2 to the contrary, a
Transfer upon foreclosure (or in lieu of such foreclosure) under an Encumbrance
on such Member’s Units permitted in accordance with Section 9.4 shall not
require the approval by the Consent of the Members.

 



 53 

 

 

Section 9.3     Conditions to Transfers. Except as otherwise provided in this
Article IX, all Transfers permitted hereby shall be subject to the satisfaction
of the following requirements:

 

(a)            Transfer Documents. The following documents shall have been
delivered by the Transferring Member to the Manager and each other Member:

 

(i)            Notice. Written notice not less than ten (10) Business Days prior
to the proposed effective date of such Transfer.

 

(ii)            Transfer Instrument. An instrument executed by the Transferring
Member and the Transferee implementing the Transfer, in substantially the form
of Exhibit C hereto or such other form that is reasonably satisfactory to the
Manager (which approval shall not be unreasonably withheld or delayed) and which
contains: (A) the notice address of the Transferee; (B) if applicable, the
Parent of the Transferee; (C) the number of Units as to each class of Membership
Interest held by the Transferring Member and held by the Transferee after the
Transfer (which must total the number of Units as to each class of Membership
Interest held by the Transferring Member before the Transfer); (D) the
Transferee’s ratification of this Agreement and its confirmation that the
representations and warranties in Article VIII applicable to it are true and
correct with respect to it; (E) the Transferee’s ratification of the Investment
Documents to which the Transferring Member is a party and agreement to be bound
by them to the same extent that the Transferring Member was bound by them prior
to the Transfer, including the assumptions of all liabilities and obligations
thereunder with respect to the Transferred Membership Interest; and
(F) representations and warranties by the Transferring Member and its Transferee
that the Transfer and the admission of the Transferee as a Member is being made
in accordance with all applicable Law, and that the applicable conditions set
forth in this Section 9.3 have been satisfied. Upon any such Transfer, the
Manager shall update Annex I and the Register appropriately, and shall provide
such updated Register to each Member.

 

(b)            Transaction and Tax Equity Documents. Such Transfer does not
breach any provision of any Transaction Document.

 

(c)            Applicable Law; Securities Law. Such Transfer does not violate
any provision of applicable Law, including, without limitation, applicable
securities Law.

 

(d)            Tax Consequences.

 

(i)            Entity Classification. Such Transfer does not cause the Company
to be classified as an entity other than a partnership (or cause the Company to
be treated as a publicly traded partnership taxable as a corporation) for
purposes of the Code.

 

(ii)            Related Party. Such Transfer is not to a Person that is related
within the meaning of Sections 168(h), 267(b) or 707(b)(1) of the Code to the
offtaker and the Transfer will not cause any Member to be related (within the
meaning of Sections 168(h), 267(b) or 707(b)(1) of the Code) to the offtaker.

 



 54 

 

 

(iii)            Tax-Exempt Entity. Such Transfer is not to a tax-exempt entity
(or, if the transferee is a disregarded entity for federal income tax purposes,
the Person treated for federal income tax purposes as the owner of its assets is
not a tax-exempt entity) (within the meaning of Section 168(h)(2) of the Code)
and such Transfer, in the reasonable determination of the Company, does not
present a material risk that any property of the Company or the Pinnacle Project
Company or any other subsidiary of the Company would thereby become “tax-exempt
use property” within the meaning of Section 168(h)(6) of the Code.

 

(e)            Payment of Expenses. The Transferring Member and the Transferee
shall have paid or reimbursed the Company and each Member for all reasonable
costs and expenses incurred by the Company and such Members in connection with
the Transfer and admission, on or before the tenth (10th) day after the receipt
by such Persons of the Company’s or any such Member’s invoice for the amount
due.

 

(f)            No Release. Such Transfer shall not effect a release of the
Transferring Member from any liabilities to the Company or the other Members
arising from events occurring prior to or in connection with the Transfer.

 

(g)            Regulatory Matters. Such Transfer shall not result in (a) the
Pinnacle Project Company ceasing to be an EWG, (b) the Pinnacle Project Company
becoming subject to regulation under PUHCA other than with respect to
regulations pertaining to maintaining EWG status or (c) the Pinnacle Project
Company ceasing to hold any other Energy Regulatory Approval.

 

(h)            Consents and Permits. All consents, approvals and Licenses and
Permits with respect to such Transfer shall have been obtained.

 

(i)            Investment Company Act. Such Transfer does not require the
Company to register as an “investment company” under the Investment Company Act
of 1940, as amended.

 

Section 9.4     Encumbrances of Membership Interest. A Member may Encumber its
Membership Interest, and any Parent of a Member may Encumber such Membership
Interest indirectly, so long as the instrument creating such Encumbrance
provides that any Transfer upon foreclosure of such Encumbrance (or Transfer in
lieu of such foreclosure) shall, and the actual Transfer relating to such
Encumbrance (whether through foreclosure or in lieu of foreclosure) shall
(a) not be to a Disqualified Transferee, (b)  shall only be to a Qualified
Transferee and (c) otherwise comply with the requirements of Section 9.3.
Notwithstanding the foregoing provisions of this Section 9.4 (a) the Members
agree to act in a commercially reasonable manner in connection with a financing
in which a Member intends to grant a security interest in its Units and take
such actions (or refrain from taking such actions) as are reasonably requested
by such Member to facilitate the closing of such financing, including reasonably
cooperating with such Member to enter into a consent to assignment, provided
that such consent to assignment is reasonably acceptable to the Members, with
such Member’s financing parties and (b) such Member may Encumber its Membership
Interests pursuant to and subject to the terms of any such consent.

 

Section 9.5     Admission of Transferee as a Member.

 

Any Transferee in a Transfer permitted under Section 9.2 shall be admitted to
the Company as a Member, with the Membership Interest so transferred to such
Transferee, to the extent that (a) the Transferring Member making the Transfer
has granted the Transferee the Transferring Member’s entire Membership Interest,
or, in the case of Transfer of a part of such Member’s Membership Interest, the
express right to be so admitted as a Member and (b) such Transfer is effected in
strict compliance with Section 9.3.

 



 55 

 

 

Section 9.6     [***].

 

Section 9.7     Terminated Member. Upon the closing of a Transfer by a Member of
all of its Membership Interest in the Company in accordance with this
Article IX, the following provisions shall apply to the Transferring Member (now
a “Terminated Member”):

 

(a)            The Terminated Member shall cease to be a Member immediately upon
the occurrence of such closing.

 

(b)            The Terminated Member shall no longer be entitled to receive any
distributions (including liquidating distributions pursuant to Section 12.2) or
allocations from the Company, and it shall not be entitled to exercise any
voting or consent rights or to receive any further information (or access to
information) from the Company (other than any required tax information).

 

(c)            The Terminated Member must pay (i) to the Company all amounts
owed to the Company by the Terminated Member and (ii) to each other Member all
amounts owed to such Member by the Terminated Member.

 

(d)            The Terminated Member shall remain obligated for all liabilities
it may have under this Agreement or otherwise with respect to the Company that
accrue prior to the closing.

 

(e)            The Membership Interest, including the Capital Account balance
attributable thereto, of the Terminated Member shall be allocated among the
applicable Transferees in proportion to the relative Transferred Units acquired
by such Transferee.

 

Section 9.8     Class B Member Matters.

 

Class B Member agrees that it shall cause [***] to be admitted as a member of
Class B Member no later than [***] (the “Outside Admission Date”), and Class B
Member shall cause, contemporaneously with such an admission of the [***] as a
member to Class B Member, [***] to contribute to Class B Member the Safe Harbor
Equipment. Dissolution in accordance with Section 12(a)(iv) shall be the sole
and exclusive remedy of the other Members for the failure of the Class B Member
to satisfy its obligations under this Section 9.8.

 

ARTICLE 10
[RESERVED]

 



 56 

 

 

ARTICLE 11
Indemnification

 

Section 11.1     Indemnification.

 

(a)            Indemnification by the Class B Member. Subject to the terms and
conditions of this Article 11, each Class B Member shall indemnify, defend,
reimburse and hold harmless each Class A Member and its respective parent or
subsidiary companies, shareholders, partners, members and other Affiliates, and
each of their respective officers, directors, managers, employees, attorneys,
contractors and agents (collectively, the “Class A Parties”), from and against:
(i) any and all assessments, losses, damages, liabilities, judgments,
settlements, Taxes, penalties, costs, and expenses (including reasonable
attorneys’ fees and expenses, including such fees and expenses at trial and on
any appeal), of any nature whatsoever (collectively, “Damages”) asserted
against, resulting to, imposed upon, or incurred by the Indemnified Parties,
directly or indirectly, by reason of or resulting from any breach or failure by
the Class B Member of any of its representations, warranties, covenants,
obligations or agreements contained in this Agreement or any other Investment
Document or any certificate delivered thereunder or hereunder; (ii) Damages
asserted against, resulting to, imposed upon, or incurred by the Indemnified
Parties, directly or indirectly, by reason of or resulting from a payment under
the Class A TE Guaranty that pertains to a Class B TE Obligation; and (iii) its
pro rata share (in accordance with its Class B Units) of the Class B Member’s
Specified Share of Damages asserted against, resulting to, imposed upon, or
incurred by the Indemnified Parties, directly or indirectly, by reason of or
resulting from a payment under the Class A TE Guaranty that pertains to neither
a Class A TE Obligation nor a Class B TE Obligation (collectively, “Class A
Claims”). To the extent that any such Damages remain unpaid after a claim has
been properly made therefor pursuant to this Section 11.1(a) that is not a bona
fide dispute, any distributions otherwise payable to the Class B Members under
this Agreement shall be used to satisfy the obligations of each Class B Member
hereunder.

 

(b)            Indemnification by the Class A Member. Subject to the terms and
conditions of this Article 11, each Class A Member shall indemnify, defend,
reimburse and hold harmless each Class B Member and its respective parent or
subsidiary companies, shareholders, partners, members and other Affiliates, and
each of their respective officers, directors, managers, employees, attorneys,
contractors and agents (collectively, the “Class B Parties” and together with
the Class A Parties, the “Indemnified Parties”), from and against any and all
Damages asserted against, resulting to, imposed upon, or incurred by the
Indemnified Parties, directly or indirectly, by reason of or resulting from any
breach or failure by the Class A Member (whether in its capacity as a Class A
Member, the Manager, the Partnership Representative or otherwise) of any of its
representations, warranties, covenants, obligations or agreements contained in
this Agreement or any other Investment Document or any certificate delivered
thereunder or hereunder (collectively, “Class B Claims” and together with the
Class A Claims, the “Indemnity Claim”). To the extent that any such Damages
remain unpaid after a claim has been properly made therefor pursuant to this
Section 11.1(b) that is not a bona fide dispute, any distributions otherwise
payable to the Class A Members under this Agreement shall be used to satisfy the
obligations of each Class A Member hereunder.

 



 57 

 

 

Section 11.2     Procedure for Indemnification. After receipt by an Indemnified
Party under Section 11.1 of notice of the commencement of any action, or any
other actual or potential Indemnity Claim, such Indemnified Party shall, if a
claim in respect thereof is to be made against a Member (the “Indemnifying
Member”), give written notice thereof to such Indemnifying Member. The failure
to promptly notify the Indemnifying Member shall not relieve such Indemnifying
Member of any liability that it may have to any Indemnified Party with respect
to such action; provided that, to the extent that any such failure to provide
prompt notice is responsible for an increase in the indemnity obligations of the
Indemnifying Member, the Indemnifying Member shall not be responsible for any
such increase. In the case of any such action brought against an Indemnified
Party for which the Indemnified Party has given written notice to the
Indemnifying Member of the commencement thereof, the Indemnifying Member shall
be entitled to participate therein and, to the extent that it may wish, to
assume the defense thereof with counsel reasonably satisfactory to such
indemnified party. If the Indemnifying Member elects to assume the defense of
such action, the Indemnified Party shall have the right to employ separate
counsel at its own expense and to participate in the defense thereof. If the
Indemnifying Member elects not to assume (or fails to assume) the defense of
such action, or at any time fails diligently to pursue such defense, the
Indemnified Party shall be entitled to assume the defense of such action with
counsel of its own choice, at the expense of the Indemnifying Member. If the
action is asserted against both the Indemnifying Member and the Indemnified
Party and (a) there is a conflict of interests which renders it inappropriate
for the same counsel to represent both the Indemnifying Member and the
Indemnified Party or (b) such action could reasonably be expected to result in
the imposition of criminal liability, the Indemnifying Member shall be
responsible for paying for separate counsel for the indemnified party; provided,
however, that if there is more than one Indemnified Party and it is practical
for all such parties to be represented by common counsel, the Indemnifying
Member shall not be responsible for paying for more than one separate firm of
attorneys to represent the indemnified parties, regardless of the number of
indemnified parties. If the Indemnifying Member elects to assume the defense of
such action, (y) no compromise or settlement thereof may be effected by the
Indemnifying Member without the indemnified party’s written consent (which shall
not be unreasonably withheld) unless the sole relief provided is monetary
damages that are paid in full by the Indemnifying Member and (z) the
Indemnifying Member shall have no liability with respect to any compromise or
settlement thereof effected without its written consent (which shall not be
unreasonably withheld) unless the Indemnifying Member has failed to defend such
Indemnified Party against such action.

 

Section 11.3     Exclusivity. The Parties agree that, (a) except with respect to
fraud or willful misconduct, in relation to any breach, default, or
nonperformance of any representation, warranty, covenant, or agreement made or
entered into by a Member (whether in its capacity as a Member, the Manager, the
Partnership Representative or otherwise) pursuant to this Agreement or any
certificate, instrument, or document delivered pursuant hereto or arising out of
the transactions contemplated herein, the only relief and remedy available to
the other Members in respect of Damages fully recoverable and addressed by the
payment of money shall be as set forth in this Article 11, but only to the
extent properly claimable hereunder and as limited pursuant to this Article 11
or otherwise hereunder. For the avoidance of doubt, no Party has waived any
rights to pursue equitable remedies under this Agreement or the other Investment
Documents.

 

Section 11.4     No Right of Contribution. After the Effective Date, the Company
shall have no liability to indemnify a Member on account of the breach of any
representation or warranty or the nonfulfillment of any covenant or agreement of
the Company; and no Member shall have any right of contribution against the
Company.

 

Section 11.5     Limitation on Liability. The indemnification obligations
pursuant to this Section 11.5 shall be subject to the following limitations:

 

(a)            Damages paid pursuant to this Article 11 shall be treated as a
non-taxable adjustment to purchase price or return of capital for federal income
tax purposes unless the Class A Member receives an opinion at a “more likely
than not” level or higher from a nationally-recognized law firm that such amount
is taxable. If such opinion is received, Damages paid pursuant to this
Article 11 shall be grossed- up and paid on an After-Tax Basis. To the extent an
Indemnified Party subsequently recovers all or a part of the Damages indemnified
under this Article 11, the Indemnified Party shall promptly refund the
applicable Member(s) that paid such Damages the recovered Damages on an
After-Tax Basis; provided that any such refund shall not exceed the original
amount paid to the Indemnified Party by the applicable Member(s) (on an
After-Tax Basis) hereunder.

 

(b)            The indemnification obligations under this Article 11 shall be
limited to actual Damages and shall not include special, incidental,
consequential, indirect, punitive, or exemplary Damages (including lost profits
and damages for a lost opportunity); provided, that any incidental,
consequential, indirect, punitive, or exemplary Damages recovered by a third
party (including Governmental Authorities) against a Person entitled to
indemnity pursuant to this Article 11 shall be included in the Damages
recoverable under such indemnity.

 



 58 

 

 

Section 11.6     Entire Agreement. Article 11 of this Agreement constitutes the
entire agreement and understanding of the parties with respect to
indemnification hereunder.

 

ARTICLE 12
DISSOLUTION, LIQUIDATION AND TERMINATION

 

Section 12.1     Dissolution.

 

(a)            The Company will dissolve and its business and affairs will be
wound up on the first to occur of the following (the “Liquidating Events”):

 

(i)            The unanimous consent of the Members to dissolve the Company;

 

(ii)            Any other event upon the occurrence of which dissolution is
required by the Act (that the Act does not allow to be waived by agreement of
the Parties), unless, to the extent permitted by the Act, Members (other than
the Member with respect to which such event occurs) unanimously elect in
writing, within ninety (90) days of the date such event described in this
Section 12.1(a)(ii) occurs, to continue the business of the Company, in which
case the Company will not dissolve;

 

(iii)            The sale, transfer or other disposition by the Company of all
or substantially all of its business and Assets; or

 

(iv)            If the [***] is not admitted as a member of Class B Member and
th Safe Harbor Equipment is not contributed to the Company on or before the
Outside Admission Date.

 

(b)            Each Member agrees that, to the fullest extent permitted by Law,
it will not dissolve itself or the Company or withdraw from the Company except
as set forth in Section 12.1(a).

 

Section 12.2     Liquidation and Termination.

 

(a)            On dissolution of the Company, the Manager shall, with the
Consent of the Members, act as liquidator. The liquidator shall proceed
diligently to wind up the affairs of the Company and make final distributions as
provided in this Agreement. The costs of liquidation will be borne as a Company
Reimbursable Expense. Until final distribution, the liquidator shall continue to
operate the Company with all of the power and authority of the Members. The
steps to be accomplished by the liquidator are as follows:

 

(i)            As promptly as reasonably practicable after dissolution and again
after final liquidation, the liquidator shall cause a proper accounting to be
made by the Certified Public Accountant of the Company’s Assets, liabilities,
and operations through the last day of the calendar month in which the
dissolution occurs or the final liquidation is completed, as applicable.

 

(ii)            The liquidator shall pay from Company funds all of the debts and
liabilities of the Company or otherwise make adequate provision for them
(including the establishment of a cash escrow fund for contingent, conditional
or unmatured liabilities in such amount and for such term as the liquidator may
reasonably determine).

 



 59 

 

 

(iii)            With respect to the remaining Assets of the Company:

 

(A)            the liquidator shall use all commercially reasonable efforts to
obtain the best possible price and may sell any or all Company Assets (subject
to any and all restrictions to which the Pinnacle Project is subject), including
to the Members at such price, but in no event lower than the Fair Market Value
thereof; and

 

(B)            with respect to all Company Assets that have not been sold, the
Values of such Assets shall be determined pursuant to subparagraph (b) of the
definition of Value.

 

(iv)            Any Company Items of income and gain (including any such items
attributable to the disposition or deemed disposition of Assets pursuant to
Section 12.2(a)(iii)) for the Taxable Year during which the distribution of
liquidation proceeds occurs that have not been allocated pursuant to the
Regulatory Allocations shall first be allocated to each Member having a deficit
balance in its Capital Account, in the proportion that such deficit balance
bears to the total deficit balances in the Capital Accounts of all Members,
until each Member has been allocated Company Items of income and gain equal to
any such deficit balance in its Capital Account and such deficit balance has
thereby been eliminated. Any remaining Company Items for such Taxable Year
during which the distribution of liquidation proceeds occurs shall be allocated
among the Members in such manner as to ensure that, to the greatest extent
feasible, following these allocations, the balances in the Capital Accounts of
the Members are expected to result in distributions pursuant to
Section 12.2(a)(v) in accordance with the sharing ratios set forth in
Section 5.1(a)(ii); provided, however, that in the event of a liquidation prior
to the Tax Equity Funding Date, any remaining Company Items for such Taxable
Year during which the distribution of liquidation proceeds occurs shall be
allocated among the Members pro rata in proportion to the balances in the
Capital Accounts of the Members at the time of such liquidation; and

 

(v)            After giving effect to all allocations (including those under
Section 4.2 and Section 12.2(a)(iv)), all prior distributions (including those
under Section 5.1) and all Capital Contributions (including those under
Section 3.1, Section 3.2 and Section 3.3) for all periods, all remaining cash
and property (including any Available Cash Flow and liquidation proceeds) shall
be distributed to the Members in accordance with the positive balances in their
Capital Accounts.

 

(vi)            Any distribution to the Members in respect of their Capital
Accounts pursuant to this Section 12.2 shall be made by the end of the Company
taxable year in which a Liquidating Event occurs (or if later, within ninety
(90) days after the date of such Liquidating Event).

 

(b)            The distribution of cash or property to a Member in accordance
with the provisions of this Section 12.2 constitutes a complete return to the
Member of its Capital Contributions and a complete distribution to the Member on
account of its Membership Interest and all the Company’s property and
constitutes a compromise to which all Members have consented pursuant to
Section 18-502(b) of the Act.

 

Section 12.3     Deficit Capital Accounts.

 

(a)            Except as expressly provided in this Section 12.3, no Member
shall be obligated to contribute cash to restore a deficit in its Capital
Account balance.

 



 60 

 

 

(b)            In the event the Class A Member’s interests in the Company are
“liquidated” within the meaning of Treasury Regulations
Section 1.704-1(b)(2)(ii)(g), if the Class A Member has a deficit Capital
Account balance in excess of the amount such Class A Member is deemed obligated
to restore pursuant to the penultimate sentences of Treasury Regulations
Section 1.704- 2(g)(1) and 1.704-2(i)(5) (an “Adjusted Deficit Capital Account
Balance”), then the Class A Member shall be obligated to pay and restore to the
Company cash in an amount equal to such Adjusted Deficit Capital Account Balance
by the end of the Taxable Year during which the liquidation of the Company
occurs, or if later, within ninety (90) days after the date of such liquidation;
provided, however, that such restoration obligation of the Class A Member shall
not, under any circumstances be more than its Class A DRO Amount.

 

(c)            In the event the Class B Member’s interests in the Company are
“liquidated” within the meaning of Treasury Regulations
Section 1.704-1(b)(2)(ii)(g), if the Class B Member has a deficit Capital
Account balance in excess of the amount such Class B Member is deemed obligated
to restore pursuant to the penultimate sentences of Treasury Regulations
Section 1.704- 2(g)(1) and 1.704-2(i)(5) (an “Adjusted Deficit Capital Account
Balance”), then the Class B Member shall be obligated to pay and restore to the
Company cash in an amount equal to such Adjusted Deficit Capital Account Balance
by the end of the Taxable Year during which the liquidation of the Company
occurs, or if later, within ninety (90) days after the date of such liquidation;
provided, however, that such restoration obligation of the Class B Member shall
not, under any circumstances be more than its Class B DRO Amount.

 

Section 12.4     Termination. On completion of the satisfaction of liabilities
and distribution of Assets as provided in this Agreement, the Manager (or such
other Person or Persons as the Act may require or permit) shall file a
certificate of cancellation with the Secretary of State of the State of Delaware
and cancel any other filings made as provided in Section 2.1, and shall take
such other actions as may be necessary to terminate the existence of the
Company. Upon the filing of such certificate of cancellation, the existence of
the Company shall terminate (and the term of the Company shall end), except as
may be otherwise provided by the Act or other applicable Law. All costs and
expenses in fulfilling the obligations under this Section 12.4 shall be borne by
the Company.

 

ARTICLE 13
GENERAL PROVISIONS

 

Section 13.1     Offset. Whenever the Company (or another Person on behalf of
the Company) is to pay any sum to any Member, any amounts then owed by such
Member to the Company may be deducted from such sum before payment, provided
that no Member’s obligation to make Capital Contributions may be deducted from
any payment amounts without such Member’s consent.

 

Section 13.2     Notices. All notices, consents, demands, requests or other
communications which may be or are required to be given under this Agreement
shall be in writing and shall (a) be sent by overnight courier, facsimile,
electronic mail or United States mail, addressed to the recipient, postage paid,
and registered or certified, return receipt requested, or delivered to the
recipient in person and (b) be sent or delivered, in each case, at the addresses
set forth on the signature page of this Agreement or such other address as a
Member may specify by notice to the Company and the other Members; provided,
that any financial models or reports required to be delivered under this
Agreement shall be emailed to [***] and additionally, may be uploaded to a data
site mutually agreed to by the Members. Any notice, request or consent to the
Company must be given to the Manager. Notices, consents, demands, requests and
other communications shall be deemed effective or served on the date of receipt
at the address of the Person to receive it.

 



 61 

 

 

Section 13.3     Counterparts. This Agreement may be executed in one or more
counterparts, each bearing the signatures of one or more Members. Each such
counterpart shall be considered an original and all of such counterparts shall
constitute a single agreement binding all the parties as if all had signed a
single document. Facsimile, electronic mail or pdf signatures shall be accepted
as original signatures for purposes of this Agreement.

 

Section 13.4     Governing Law and Severability.

 

This Agreement shall be construed, interpreted and enforced in accordance with
the internal laws and decisions of the State of Delaware without giving effect
to any choice of law or conflict of law rules or provisions of any other state
or jurisdiction that would cause the application of the laws of any jurisdiction
other than the State of Delaware. If any provision of this Agreement shall be
contrary to any other applicable Law, at the present time or in the future, such
provision shall be deemed null and void, but this shall not affect the legality
of the remaining provisions of this Agreement. This Agreement shall be deemed to
be modified and amended so as to be in compliance with applicable Law and this
Agreement shall then be construed in such a way as will best serve the intention
of the Parties at the time of the execution of this Agreement.

 

Section 13.5     Entire Agreement. This Agreement, including any Annexes,
Schedules and Exhibits, together with the other Investment Documents,
constitutes the entire agreement among the Members regarding the terms and
operations of the Company, except as amended in writing pursuant to the
requirements of this Agreement, and supersedes all prior and contemporaneous
agreements, statements, understandings and representations of the Parties.

 

Section 13.6     Effect of Waiver or Consent. A waiver or consent, express or
implied, to or of any breach or default by any Person in the performance by that
Person of its obligations under this Agreement, or any Investment Document is
not a consent or waiver to or of any other breach or default in the performance
by that Person of the same or any other obligations of that Person under this
Agreement, or any Investment Document. Failure on the part of a Person to
complain of any act of any Person or to declare any Person in default with
respect to its obligations under this Agreement, or any Investment Document,
irrespective of how long that failure continues, does not constitute a waiver by
that Person of its rights with respect to that default until the applicable
statute of limitations period has run.

 

Section 13.7     Amendment or Modification. Except as otherwise provided herein,
this Agreement may be amended or modified from time to time only by a written
instrument executed by all Members.

 

Section 13.8     Binding Effect. Subject to the restrictions on Transfers set
forth in this Agreement, this Agreement is binding on and inures to the benefit
of the Members and their respective legal representatives, permitted successors
and permitted assigns.

 

Section 13.9     Further Assurances. In connection with this Agreement and the
transactions contemplated hereby, each Member shall execute and deliver any
additional documents and instruments and perform any additional acts that may be
necessary or appropriate to effectuate and perform the provisions of this
Agreement and those transactions contemplated here, including all filing,
recording, publishing and other acts appropriate to comply with all requirements
for the operation of a limited liability company under the laws of all
jurisdictions where the Company shall conduct business.

 



 62 

 

 

Section 13.10     Jurisdiction. The Parties agree to submit to the exclusive
jurisdiction of the Supreme Court of the State of New York and the Federal
District Court located in the Borough of Manhattan, State of New York, and any
court of appeal from either thereof, in connection with any action or other
proceeding relating to this Agreement or the transactions contemplated hereby.
Each Party irrevocably waives and agrees not to make, to the fullest extent
permitted by Law, any objection which it may now or hereafter have to the
jurisdiction of any such court or to the laying of venue of any such action or
proceeding brought in any such court and any claim that any such action or
proceeding brought in any such court has been brought in an inconvenient forum.

 

Section 13.11     LIMITATION ON LIABILITY.

 

NO PARTY HERETO NOR ANY OF ITS AFFILIATES, DIRECTORS, EMPLOYEES, ATTORNEYS OR
AGENTS SHALL BE LIABLE TO ANY OTHER PARTY HERETO OR ANY OF ITS AFFILIATES,
DIRECTORS, EMPLOYEES, ATTORNEYS OR AGENTS FOR ANY SPECIAL, INCIDENTAL,
CONSEQUENTIAL, PUNITIVE, OR EXEMPLARY DAMAGES (INCLUDING DAMAGES FOR LOST
OPPORTUNITY, LOST PROFITS OR REVENUES OR LOSS OF USE OF SUCH PROFITS OR
REVENUES) (WHETHER OR NOT THE CLAIM THEREFORE IS BASED ON CONTRACT, TORT, DUTY
IMPOSED BY LAW OR OTHERWISE), IN CONNECTION WITH, ARISING OUT OF OR IN ANY WAY
RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR THE OTHER
INVESTMENT DOCUMENTS OR ANY ACT OR OMISSION OR EVENT OCCURRING IN CONNECTION
THEREWITH; AND EACH PARTY HEREBY WAIVES, RELEASES AND AGREES NOT TO SUE UPON ANY
SUCH CLAIM FOR ANY SUCH SPECIAL, INCIDENTAL, CONSEQUENTIAL, PUNITIVE, OR
EXEMPLARY DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED
TO EXIST IN ITS FAVOR, PROVIDED, HOWEVER, THAT TO THE EXTENT A BREACH RESULTS IN
THE LOSS, DISALLOWANCE OR REDUCTION OF PTCS, THE VALUE OF SUCH LOST, DISALLOWED
OR REDUCED PTCS SHALL NOT CONSTITUTE SPECIAL, INCIDENTAL, CONSEQUENTIAL,
PUNITIVE, OR EXEMPLARY DAMAGES.

 

[Signature Pages Follow]

 



 63 

 



 

 



IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first written above.

 

  CLASS B MEMBER
 
CWSP PINNACLE HOLDING LLC
 
By: /s/ Craig Cornelius
Name: Craig Cornelius
Title: President
 
Address:
Attention:



 

 

 

  CLASS A MEMBER
 
CWEN PINNACLE REPOWERING HOLDCO LLC
 
By: /s/ Christopher S. Sotos
Name: Christopher S. Sotos
Title: President
 
Address:
Attention:
Telephone:
 



 





 

 

 

 